
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

Confidential Treatment Requested

Private Label

PCS Services Agreement

between

Sprint Spectrum L.P.

and

Qwest Wireless LLC

SPRINT CONFIDENTIAL INFORMATION—RESTRICTED

PC Docs 98564 v2 (7/30/03)

--------------------------------------------------------------------------------





PRIVATE LABEL PCS SERVICES AGREEMENT


TABLE OF CONTENTS


1.   DEFINITIONS   1
2.
 
QWEST RELATIONSHIP, EXCLUSIVITY [****]
 
6  
2.1.
 
GENERAL
 
6  
2.2.
 
PRIVATE LABEL SERVICE EXCLUSIVITY
 
7  
2.3.
 
[****]
 
7
3.
 
TERM
 
8  
3.1.
 
GENERAL
 
8  
3.2.
 
PHASE-OUT PERIOD
 
8
4.
 
CONVERSION PLANS
 
8
5.
 
REPRESENTATIONS AND WARRANTIES
 
9  
5.1.
 
DUE INCORPORATION OR FORMATION; AUTHORIZATION OF AGREEMENTS
 
9  
5.2.
 
NO CONFLICT; NO DEFAULT
 
9  
5.3.
 
LITIGATION
 
9  
5.4.
 
SPRINT LICENSES
 
10
6.
 
SCOPE OF PCS SERVICE
 
10  
6.1.
 
NEW PCS SERVICE
 
10  
6.2.
 
SERVICE LEVEL AGREEMENTS
 
10  
6.3.
 
LIMITATION ON SCOPE OF PCS SERVICE
 
10  
6.4.
 
HANDSETS AND DEVICES
 
14  
6.5.
 
COVERAGE MAPS
 
15  
6.6.
 
MDN POOLING
 
15  
6.7.
 
MAF FEED
 
15  
6.8.
 
PRIVATE LABEL OPERATIONS MANUAL
 
16  
6.9.
 
CUSTOMIZED SERVICES
 
16

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

i

--------------------------------------------------------------------------------



7.   PRICES AND TERMS OF PAYMENT   16  
7.1.
 
CHARGES
 
16  
7.2.
 
INVOICES
 
16  
7.3.
 
LATE PAYMENTS AND EARLY PAYMENT DISCOUNT
 
17  
7.4.
 
DISPUTED CHARGES
 
17  
7.5.
 
TAXES AND OTHER LEVIES BY GOVERNMENTAL AUTHORITIES
 
18  
7.6.
 
MANDATES BY GOVERNMENT AUTHORITIES
 
18  
7.7.
 
NETWORK BUILD OUT FOR COVERAGE GAPS AND NO COVERAGE
 
19
8.
 
QWEST RIGHTS AND OBLIGATIONS
 
19  
8.1.
 
HANDSETS
 
19  
8.2.
 
QWEST STAFF
 
20  
8.3.
 
QWEST'S RESPONSIBILITY AND LIABILITY
 
20  
8.4.
 
INTERFERENCE
 
21  
8.5.
 
QWEST'S REPORTS TO SPRINT
 
21  
8.6.
 
SUBPOENA COMPLIANCE
 
21  
8.7.
 
ELECTRONIC SURVEILLANCE
 
21
9.
 
SPRINT'S RIGHTS AND OBLIGATIONS
 
22  
9.1.
 
MODIFICATIONS
 
22  
9.2.
 
ROAMING SERVICES
 
22  
9.3.
 
SPRINT'S REPORTS TO QWEST
 
22
10.
 
LIMITATIONS OF WARRANTIES AND LIABILITIES
 
22  
10.1.
 
NO WARRANTIES
 
22  
10.2.
 
LIMITATIONS ON LIABILITY
 
23
11.
 
TRADE NAME, TRADE MARKS AND SERVICE MARKS
 
23  
11.1.
 
SPRINT MARKS
 
23  
11.2.
 
QWEST'S MARKS
 
24  
11.3.
 
REMEDIES FOR VIOLATIONS
 
24

ii

--------------------------------------------------------------------------------



12.   INSURANCE   24
13.
 
INDEMNIFICATION
 
25  
13.1.
 
QWEST'S GENERAL THIRD PARTY INDEMNITY
 
25  
13.2.
 
SPRINT'S GENERAL THIRD PARTY INDEMNITY
 
25  
13.3.
 
INDEMNIFICATION PROCEDURES
 
25
14.
 
BREACH, REMEDIES AND TERMINATION OF THE AGREEMENT
 
26  
14.1.
 
BREACH
 
26  
14.2.
 
EARLY TERMINATION BY SPRINT DUE TO LOSS OF LICENSES
 
27  
14.3.
 
LENGTH OF AND DUTIES DURING THE PHASE-OUT PERIOD
 
28  
14.4.
 
EFFECT OF TERMINATION
 
28
15.
 
TRANSFER AND QWEST CEASING TO PROVIDE PRIVATE LABEL SERVICE
 
28  
15.1.
 
QWEST TRANSFER
 
28  
15.2.
 
SPRINT TRANSFER; QWEST CEASING TO PROVIDE PRIVATE LABEL SERVICES
 
29
16.
 
CONFIDENTIALITY
 
30  
16.1.
 
RESTRICTION
 
30  
16.2.
 
CARE
 
30  
16.3.
 
RETURN
 
30  
16.4.
 
LIMITATION
 
31  
16.5.
 
RELIEF
 
31  
16.6.
 
INFORMATION SECURITY
 
31
17.
 
ASSIGNMENT
 
32
18.
 
REVIEW OF CERTAIN [****]
 
32

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

iii

--------------------------------------------------------------------------------



19.   GENERAL PROVISIONS   33  
19.1.
 
NOTICES AND INQUIRIES
 
33  
19.2.
 
CONSTRUCTION
 
34  
19.3.
 
INDEPENDENT CONTRACTORS
 
34  
19.4.
 
SURVIVAL
 
34  
19.5.
 
HEADINGS
 
35  
19.6.
 
SEVERABILITY
 
35  
19.7.
 
GOVERNING LAW; EXCLUSIVE VENUE
 
35  
19.8.
 
DISPUTE RESOLUTION AND JURY WAIVER
 
35  
19.9.
 
COUNTERPART EXECUTION
 
35  
19.10.
 
ENTIRE AGREEMENT; AMENDMENTS
 
35  
19.11.
 
PARTIES IN INTEREST; LIMITATION ON RIGHTS OF OTHERS
 
36  
19.12.
 
WAIVERS; REMEDIES
 
36  
19.13.
 
FORCE MAJEURE
 
36  
19.14.
 
DISCLOSURE
 
36  
19.15.
 
COMPLIANCE WITH LAWS
 
36
20.
 
QUARTERLY REVIEW
 
37
21.
 
FRAUD
 
37  
21.1.
 
FRAUD MONITORING
 
37  
21.2.
 
FRAUD REPORTING
 
37  
21.3.
 
FRAUD LIABILITY
 
38
22.
 
ESSENTIAL SERVICES
 
40

iv

--------------------------------------------------------------------------------




SCHEDULES


SCHEDULE 1.0                          PCS SERVICES

Voice Service Per Minute Pricing—ATTACHMENT NO. 1 TO SCHEDULE 1.0

Sprint 3G Data Service Bundled Price Plans—ATTACHEMENT No. 1-A to SCHEDULE 1.0

Voice Service Per Minute Pricing for Sprint Service Provider Affiliate
Markets—ATTACHMENT No. 1-B to
    SCHEDULE 1.0.

SCHEDULE 2.0 SPRINT MARKETS
SCHEDULE 2.1
SPRINT SERVICE PROVIDER AFFILIATE OPT-IN MARKETS
SCHEDULE 2.2
SPRINT SERVICE PROVIDER AFFILATE OPT-OUT MARKETS
SCHEDULE 2.3
SPRINT SERVICE PROVIDER AFFILIATE EXCLUSIVE 3G DATA MARKETS
SCHEDULE 3.0
STRATEGIC COMPETITORS
SCHEDULE 4.0
CONVERSION PLAN FLOW CHART
SCHEDULE 5.0
CHANGE MANAGEMNT PROCESS
SCHEDULE 6.0
SPRINT BRAND GUIDELINES
SCHEDULE 7.0
NETWORK SLA
SCHEDULE 8.0
CUSTOMIZED SERVICES
SCHEDULE 9.0
INTERCOMPANY IT SLA
SCHEDULE 10.0
HANDSET AGREEMENT TERM SHEET
SCHEDULE 11.0
QWEST SITES
EXHIBIT A
DATA CONNECTION LICENSE AGREEMENT
 
ATTACHMENT 1 TO EXHIBIT A

v

--------------------------------------------------------------------------------




PRIVATE LABEL PCS SERVICES AGREEMENT


        This Private Label PCS Services Agreement is dated as of August 3, 2003
(the "Effective Date") by and between Sprint Spectrum L.P., a Delaware limited
partnership, d/b/a/ Sprint ("Sprint") and Qwest Wireless LLC, a Delaware limited
liability company ("Qwest").


BACKGROUND


        A.    Sprint owns PCS Licenses and is affiliated with other PCS license
owners or PCS service providers. Sprint and its Sprint Service Provider
Affiliates own and operate the Network and provide PCS services in the United
States.

        B.    Subject to this Agreement, Qwest desires to purchase PCS Service
from Sprint and market and sell the Private Label Service to End Users. Sprint
desires to wholesale to Qwest the PCS Service for resale to End Users.

        NOW, THEREFORE, and in consideration of the mutual promises set forth in
this Agreement, Sprint and Qwest agree:


OPERATIVE TERMS


1.     DEFINITIONS

        "Adjustment Rate" means the rate in Attachment 1-A to Schedule 1.0 that
applies to Sprint 3G Data Service overages.

        "Affiliate" means a person that, directly or indirectly, (i) wholly-owns
a party or (ii) is a wholly-owned subsidiary of a party, or (iii) is under
common control with a party.

        "Agreement" means this Private Label PCS Services Agreement between
Sprint and Qwest and all of its Schedules, Exhibits, Attachments and Addenda, as
amended from time to time.

        "Billing Data" means the data provided to Qwest with the monthly invoice
that supports the charges contained in the invoice.

        "BMG" means Sprint's bulk messaging gateway.

        "Breach Notice" means a notice to the other party that such other party
is in breach of this Agreement and specifying the nature of the breach and
section of this Agreement in which they are allegedly in breach.

        "CDR" means call detail record.

        "Cloning Fraud" means the loading by an unrelated and independent third
party of a MSID/ESN combination onto a wireless device to fraudulently use the
PCS Service, as more particularly described in the Private Label Operations
Manual.

        "Confidential Information" means (i) the terms and conditions of this
Agreement and the discussions, negotiations and proposals related to this
Agreement and (ii) any information exchanged in connection with this Agreement
concerning the other party's business including, tangible, intangible, visual,
electronic, written, or oral information, such as: (a) Sprint Data and Qwest
Data and trade secrets, (b) financial information and pricing, (c) technical
information, such as research, development, procedures, algorithms, data,
designs, and know-how, and (d) business information, such as operations,
planning, marketing interests, and products, whether, under each of the clauses
(i) and (ii) of this definition, received directly or indirectly from the other
party, or in the case of Sprint, from Customers.

        "Customer" means any person, other than Qwest, purchasing from Sprint
(i) PCS service or (ii) any other services offered for sale by Sprint.

        "End User" means any person or entity permitted under this Agreement
that purchases Private Label Service from Qwest.

--------------------------------------------------------------------------------




        "ESN" means the electronic serial number that uniquely identifies each
wireless handset.

        "Facilities" means the telecommunications switching equipment, cell site
transceiver equipment, connecting circuits, software and other equipment
installed, maintained, expanded, modified or replaced by Sprint to render PCS
Service within a Market.

        "FCC" means the Federal Communication Commission or any successor
agency.

        "Governmental Authority" means any nation or government, or any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to a government, including the FCC.

        "Handset Proprietary Information" means (i) Sprint's preferred roaming
list, as changed by Sprint, in its sole discretion, from time to time,
(ii) software implementing Sprint's handset user interface design features and
structure, developed and installed in handsets with or for Sprint by
manufacturers under agreements preserving Sprint's proprietary rights therein,
including changes, updates, modifications and enhancements to the software which
may be effected from time to time during the term of this Agreement by Sprint,
its agents or vendors; and (iii) software effecting compatibility between
handsets and the Facilities and any ancillary systems, developed and installed
in handsets with or for Sprint by manufacturers under agreements preserving
Sprint's proprietary rights therein, including changes, updates, modifications
and enhancements to the software which may be effected from time to time during
the term of this Agreement by Sprint, its agents or vendors, which software is
embodied in firmware or read-only memory (programmable or otherwise) or both
associated with handsets which may be delivered to Qwest by or on behalf of a
manufacturer authorized under the Private Label Operations Manual.

        "Highly Concentrated Usage" means a situation such as an inordinately
large gathering (outdoor sporting event, Papal mass, terrorist incident, act of
God, or the like) that results in a spike in usage of wireless phones beyond the
ordinary course.

        "In-Service Date" means the date that Qwest first has End Users
activated in any Market under this Agreement.

        "IRs" means Qwest's independent representatives, who are independent
contractors of Qwest, authorized to sell Qwest's products and services on behalf
of Qwest as specified by Qwest from time to time.

        "License" means the PCS license issued by the FCC to Sprint or a Sprint
Service Provider Affiliate.

        "MAF Feed" is the automated platform that delivers to Qwest the unrated
CDRs for all End Users.

        "Market" means the area or areas set forth in the Sprint Markets and the
Sprint Service Provider Affiliate Opt-In Markets.

        "MDN" means a mobile dialing telephone number assigned to a handset by
Sprint.

        "MSID" means the mobile station identification number assigned to a
handset by Sprint.

        "Mobile Originated Short Messaging Service" or "MOSMS" means to send
short alphanumeric messages from an End User's handset, as further described in
Schedule 1.0.

        "Mobile Terminated Short Messaging Service" or "MTSMS" means to receive
short alphanumeric messages on an End User's handset, as further described in
Schedule 1.0.

        "MRC" means monthly recurring charge.

        "Network" means the CDMA network owned and operated by Sprint and the
Sprint Service Provider Affiliates.

--------------------------------------------------------------------------------




        "PCS" means all radio communications that encompass mobile and ancillary
fixed communication as set forth in 47 C.F.R. Part 24.5, which as of the
Effective Date utilizes frequency bands approaching 1.9 gigahertz in broadband.

        "PCS Service" means the PCS service provided by Sprint using the Network
which includes voice service, Sprint 2G Data Service, MOSMS, MTSMS, Toll,
Premium Services, and Sprint 3G Data Service. PCS Service does not include
Roaming.

        "Premium Services" means Sprint 3G Data Service downloads that are
separately priced in Attachment No. 1-A to Schedule 1.0, such as games, ringers
and screen savers.

        "Private Label Operations Manual" means the customized operations manual
concerning the sale of PCS Service on a private label basis to Qwest as more
fully described in Section 6.8.

        "Private Label Service" means the PCS Service provided by Qwest to its
End Users under Qwest's label, brand and marks, utilizing the PCS Service
provided to Qwest by Sprint under this Agreement.

        "PRL" means preferred roaming list.

        "QAKPS" has the meaning given to it in Attachment No. 1-A to
Schedule 1.0.

        "Qwest Data" means all information collected or developed by Qwest or an
Affiliate of Qwest regarding customers, including, location-based information,
all phone or other identification numbers issued to customers, all electronic
serial numbers, all customer personalization information and all automatic
number identification information and all information described in the Federal
Communications Commission's definition of "Customer Proprietary Network
Information" as set forth in 47 USC Section 222(h)(1) (as amended and
interpreted from time to time).

        "Qwest Enterprise Customer" means any business entity that Qwest or its
parent/subsidiary has a contract whereby Qwest or its parent/subsidiary provides
telecommunications services to that business entity, or a business entity with
which Qwest does not have a contractual relationship but to which Qwest would
like to sell any telecommunication services, including the Private Label
Service.

        "Qwest ILEC States" means the States of Arizona, Colorado, Washington,
Oregon, Minnesota (which includes portions of the Minneapolis/St. Paul
metropolitan area that are in Wisconsin), North Dakota, South Dakota, Nebraska,
Wyoming, Montana, Idaho, Iowa, Utah, and New Mexico.

        "Qwest Market" means those areas in the Markets that are also included
within Qwest ILEC States.

        "Roaming" means any wireless telecommunication service that does not use
the Network.

        "SAKPS" has the meaning given to it in Attachment No. 1-A to
Schedule 1.0.

        "Security Standards" means the best commercial security features in all
material hardware and software systems and platforms that uses or accesses
Confidential Information.

        "Sprint Brand Guidelines" means the Sprint brand guidelines attached as
Schedule 6.0, which contain the Sprint Marks and govern the use of the Sprint
Marks.

        "Sprint Data" means all information collected or developed by Sprint, a
Sprint Affiliate, or a Sprint Service Provider Affiliate regarding Customers,
including, location-based information, all phone or other identification numbers
issued to Customers, all electronic serial numbers, all Customer personalization
information and all automatic number identification information and all
information described in the Federal Communications Commission's definition of
"Customer Proprietary Network Information" as set forth in 47 USC
Section 222(h)(1) (as amended and interpreted from time to time).

        "Sprint 2G Data Service" means the following IS95 PCS Services:
(i) browsing the Internet using a browser-enabled, data-compatible handset; or
(ii) using an appropriately enabled data-compatible handset with the Data
Connection Materials (as described in Schedule 1.0) for data connectivity as a

--------------------------------------------------------------------------------




data modem, all as described in more detail in this Agreement, Schedule 1.0 and
the Private Label Operations Manual.

        "Sprint 3G Data Service" means Sprint's 1XRTT advanced multimedia data
services offered in Sprint Markets.

        "Sprint Markets" means those areas in Schedule 2.0.

        "Sprint Marks" means the marks "Sprint," "Sprint PCS," "Sprint
Nationwide PCS," "Sprint PCS Vision," "PCS Vision," "Sprint Spectrum," and those
other marks identified in the Sprint Brand Guidelines.

        "Sprint Service Provider Affiliate" means an entity that constructs or
has constructed wireless network coverage, performs operational functions in
defined geographic areas and provides mobile wireless telecommunications
products and services under the "Sprint" or "Sprint Spectrum" service marks or
any other service marks subsequently authorized for use by Sprint.

        "Sprint Service Provider Affiliate Markets" means those areas listed on
Schedules 2.1 and 2.2, and where Sprint Service Provider Affiliates conduct
business.

        "Sprint Service Provider Affiliate Opt-In Markets" means those areas
listed on Schedule 2.1.

        "Sprint Service Provider Affiliate Opt-Out Markets" means those areas
listed on Schedule 2.2, and which are areas in which Qwest may not market sell
or activate Private Label Services.

        "Sprint Service Provider Affiliate Exclusive 3G Data Markets" means
those areas listed on Schedule 2.3, and which are areas in which Qwest may not
market, sell or activate Sprint 3G Data Services.

        "Strategic Competitor" means those entities listed in Schedule 3.0, or
successor entities.

        "Taxes" means all taxes, including federal, state or local sales, use,
excise, gross receipts or other taxes or tax-like fees imposed on or with
respect to PCS Service, excepting only taxes on the net income of Sprint, unless
expressly provided otherwise in this Agreement.

        "Toll" means all domestic metered third party access charges
(originating and terminating) and charges Sprint pays for the transport of data
and voice traffic from one service area to another, which charges will be billed
to Qwest as detailed in Schedule 1.0.

        "TW Wireless" means TW Wireless, LLC, a Delaware limited liability
company and wholly owned subsidiary of Qwest Wireless LLC.

2.     QWEST RELATIONSHIP, EXCLUSIVITY [****]

        2.1.    General    

        2.1.1 Sprint will wholesale PCS Service and other services detailed in
Schedule 1.0 to Qwest under the terms and conditions of this Agreement.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        2.1.2 Qwest is authorized to market, sell, and activate Private Label
Service with any customer within the Qwest ILEC States, subject to the following
restrictions:

•Qwest may only activate customers located within the Qwest Markets;

•Qwest may not market, sell or activate Sprint 3G Data Service or Premium
Services within the Sprint Service Provider Affiliate Exclusive 3G Data Markets;
and

•Qwest may not market, sell or activate Private Label Service within the Sprint
Service Provider Affiliate Opt-Out Markets.

        2.1.3. Qwest is authorized to market, sell, and activate Private Label
Service with Qwest Enterprise Customers and Qwest employees anywhere within the
United States, subject to the following restrictions:

•Qwest may not market, sell or activate Sprint 3G Data Service or Premium
Services within the Sprint Service Provider Affiliate Exclusive 3G Data Markets;

•Qwest may not market, sell or activate Private Label Service within Sprint
Service Provider Affiliate Opt-Out Markets; and

•Qwest may not activate Qwest Enterprise Customers and Qwest employees outside
of the Markets.

        2.1.4 Sprint will use good faith efforts to enable Qwest to market, sell
and activate all PCS Services within the Sprint Service Provider Affiliate
Markets. Once consent is received from a Sprint Service Provider Affiliate,
either to allow Qwest to market, sell and activate Private Label Services in an
area currently in the Sprint Service Provider Opt-Out Markets, or to allow Qwest
to market, sell and activate Sprint 3G Data Services within the Sprint Service
Provider Affiliate Exclusive 3G Data Markets, Sprint will provide written notice
of consent to Qwest and this Agreement will be modified consistent with that
communication without the need for an amendment.

        2.1.5 No provision of this Agreement will be construed as vesting in
Qwest any control whatsoever in any facilities and operations of Sprint,
including the Facilities, or the operations of any Sprint Service Provider
Affiliate or contractual third party of Sprint. Qwest will not represent itself
as a FCC, federal or state certified licensee for PCS by reason of this
Agreement. Except for resale of the PCS Service to TW Wireless, which may sell
the PCS Service as Private Label Service with the Qwest Marks as restricted by
this Agreement, Qwest will not, directly or indirectly, sell Private Label
Service to a reseller of PCS Services, unless otherwise required by applicable
law.

        2.1.6 Qwest may offer any other telecommunications services in
conjunction with the Private Label Service. Qwest may sell Private Label Service
through its IRs, but Qwest will be responsible for all aspects of the
calculation and payment of any commissions or other payments of any kind to its
IRs. Qwest will be solely responsible for ensuring that its IRs comply with all
the terms and conditions of this Agreement.

        2.1.7 Notwithstanding any provision in this Agreement, all references to
responsibility for acts of IRs, employees or agents of a party are to be
interpreted as to responsibility as between the parties to this Agreement and
shall not be interpreted as shifting responsibility between a party and its IRs,
agents or employees

        2.2.    Private Label Service Exclusivity    

        Sprint is Qwest's sole and exclusive provider of PCS Service or similar
wireless telephony service in the Markets. Notwithstanding the preceding
sentence, Qwest may continue to service its wireless customers until the last of
Qwest's wireless customers are converted to the Network. This Section 2.2
exclusivity provision does not apply to Qwest provided or subcontracted content,
applications or other similar data services offered separately from Sprint 3G
Data Service and Sprint 2G Data Service.

--------------------------------------------------------------------------------



        2.3.    [****]    

        If Qwest maintains average monthly usage measured over the previous
12 months of more than [****] minutes per month under this Agreement, and if
Qwest is current on all payments under this Agreement, then Qwest may, [****]
beginning 12 months after the In-Service Date, [****] as provided under this
section. Sprint shall [****] within 30 days of receipt of Qwest's request and
certify the [****] in writing upon completion.

[****]

3.     TERM

        3.1.    General    

        Subject to the breach and early termination provisions set forth in
Section 14, the term of this Agreement will commence on the Effective Date and
continue for 5 years from the In-Service Date. The Agreement will automatically
renew for successive 1 year terms until either party provides 60 days advance
written notice to the other of non-renewal.

        3.2.    Phase-Out Period    

        Upon early termination or notice of non-renewal of this Agreement, the
applicable phase-out periods set forth in Section 14.3 apply. During any
phase-out period, all provisions of this Agreement continue to apply, except for
contract rate review rights under Section 18, price protection in Section 2.1.1
of Schedule 1, and access to new products and services under Section 6.1.

4.     CONVERSION PLANS

        The parties will jointly develop a conversion plan that identifies the
timing, costs and the parties' responsibilities associated with effectuating
Qwest's ability to offer Private Label Services to new customers and the
migration of existing Qwest wireless customers to the Private Label Service (the
"Conversion Plan"). Commencing no later than one week from the Effective Date,
the parties will meet at least weekly to prepare the Conversion Plan utilizing
Schedule 4.0 as a roadmap. The parties target for the completion of the
integration portion of the Conversion Plan is 15 days after the Effective Date,
the initial draft migration portion of the Conversion Plan within 45 days of the
Effective Date, and the finalization of the entire Conversion Plan within
60 days of the Effective Date.

        The Conversion Plan will include a mutually agreed upon estimate of the
costs that Sprint will incur during the conversion that Qwest is responsible for
under this Agreement. Qwest will pay for Sprint's actual costs incurred
integrating systems, features and platforms, and the costs of migrating the
existing Qwest wireless customers to the Private Label Service. Customized
Services to be completed by the In-Service Date and to be further described in
the Conversion Plan are identified in Section I of Schedule 8. If Sprint's
actual costs to integrate systems, features and platforms and to migrate the
existing Qwest wireless customers exceeds 125% of the mutually agreed upon
estimate, Qwest shall pay the costs subject to the Section 19.8 dispute
resolution process. In no event shall Qwest be required to pay any costs
associated with Sprint's need to build out its Network and Facilities to
accommodate the increase in wireless users brought about by this Agreement.

        The Conversion Plan will also address a) how to handle Qwest customers
with handsets and devices that are not compliant with the Network and b) the
Network gaps identified in Section 7.7.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Sprint will not be responsible or liable for any claims or damages that arise
from non-compliant handsets or devices.

        The parties' current target to begin activating new End Users is
November 1, 2003. The parties' current target to begin converting Qwest wireless
customers that exist as of the In-Service Date to the Network is January 15,
2004, with target completion of conversion of all Qwest wireless customers being
July 1, 2004. The parties shall use good faith efforts to meet the preceding
target dates.

5.     REPRESENTATIONS AND WARRANTIES

        Each party makes the following representations and warranties, as
applicable, as of the Effective Date:

        5.1.    Due Incorporation or Formation; Authorization of Agreements    

        Each party is a company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Each party has
the full power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement. Qwest is a wholly owned subsidiary
of Qwest Corporation, which is a wholly owned subsidiary of Qwest Services
Corporation, which is a wholly owned subsidiary of Qwest Communications
International Inc., which is traded on the NYSE under the symbol "Q". The
wireless business operated by Sprint is represented by a tracking stock that is
traded on the NYSE under the symbol "PCS."

        5.2.    No Conflict; No Default    

        Neither the execution, delivery or performance of this Agreement nor the
consummation by the parties of the transactions contemplated herein will
conflict with, violate or result in a breach of (a) any applicable law,
regulation, order, writ, injunction, decree, determination or award of any
Governmental Authority, (b) any of the terms, conditions or provisions of the
certificate of organization, bylaws or other governing documents of the party,
or (c) any material agreement (including, but not limited to, the Sprint
agreements with the Sprint Service Provider Affiliates, and the Sprint
agreements pursuant to which Sprint provides its Sprint 3G Data Service in
particular and the PCS Service in general) or instrument to which the party is
or may be bound or to which any of its material properties, assets or businesses
is subject. Neither party has received any currently effective notice of default
under any agreement that could reasonably be expected to impair in any material
respect its ability to perform under this Agreement.

        5.3.    Litigation    

        Except as provided below, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the party, threatened (in
writing) against or affecting the party or any of its properties, assets or
businesses which could, if adversely determined, reasonably be expected to have
a material adverse effect on the party's ability to perform its obligations
under this Agreement.

        Qwest acknowledges that certain of the Sprint Service Provider
Affiliates have initiated or threatened claims against Sprint and that possible
outcomes of such claims may have an adverse and material impact on Sprint's
ability to provide service in the areas managed by such Sprint Service Provider
Affiliates. If an adverse and material impact occurs, Sprint will provide notice
of the impact as soon as practical.

        5.4.    Sprint Licenses    

        Sprint represents and warrants that it has adequate federal, state and
local licenses to allow it to offer the PCS Services for the term of this
Agreement and that it will use good faith efforts to maintain them for the
duration of this Agreement.

6.     SCOPE OF PCS SERVICE

        6.1.    New PCS Service    Any new consumer PCS Service will be made
available to Qwest to allow Qwest to offer the new service as Private Label
Service [****]. Sprint shall provide notice of its intent to offer any new
consumer PCS Service to Qwest at least [****]. If Sprint decides to add a new
PCS Service in [****], Sprint will in good faith provide Qwest as much notice as
possible to allow Qwest to


**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



offer the new PCS Service [****]. Qwest acknowledges that availability of new
consumer PCS Services to End Users may be limited due to handset or device
availability constraints.

        If Sprint determines, as a result of extraordinary technical
constraints, such as unique PCS Services billing, provisioning and access to End
User data limitations, that a new consumer PCS Service will not be available to
Qwest as required above, Sprint will notify Qwest of the constraints no less
than [****] of the new consumer PCS Service. Sprint will use commercially
reasonable efforts, after determining that there is a technical constraint, to
make the new consumer PCS Service available to Qwest End Users [****].

        In order to allow Qwest to launch the new service, Customized Service
(as hereinafter defined) may be necessary.

        6.2.    Service Level Agreements    Attached as Schedule 7.0, is the
Network SLA that details certain Network and performance standards, along with
the remedies for failure to meet them. Further, attached as Schedule 9.0, is the
Intercompany SLA that details certain performance standards for certain company
to company interfaces and obligations, along with the remedies for failure to
meet them. The remedies contained in the SLAs shall not limit any other claims
or rights Qwest may have under this Agreement or at law.

        6.3.    Limitation on Scope of PCS Service    

        6.3.1. General

        Qwest acknowledges and agrees as follows:

(i)PCS Service is available to compatible Sprint-certified handsets (see
Section 8.1.1) only within the coverage area of the Network;

(ii)PCS Service may be temporarily refused, interrupted, curtailed or otherwise
limited because of transmission limitations caused by any factor, including
atmospheric, environmental or topographical conditions, Facilities limitations
or constraints. Sprint shall notify Qwest as soon as commercially practicable
regarding any such material interruption or curtailment of PCS Service;

(iii)PCS Service may be temporarily refused, interrupted, curtailed or otherwise
limited because of transmission limitations caused by any planned Facilities
change, modifications, updates, relocations, repairs, maintenance or other
similar activities necessary for the proper or improved operation of the
Facilities. Sprint's notification requirements for the same are contained in the
Private Label Operations Manual.

        6.3.2. Availability of Facilities and Licenses

        Sprint's obligation to provide PCS Service to Qwest is conditioned on
Sprint's ability to obtain, retain and maintain, without unreasonable expenses,
suitable Facilities and licenses, including the License for each Market.

        6.3.3. Highly Concentrated Usage

        If Qwest or End Users create situations that cause Highly Concentrated
Usage in limited areas on the Network, Qwest and End Users may encounter
temporary capacity constraint related symptoms, such as excessive call blocking
or call dropping. Sprint is not liable to Qwest or End Users with respect to any
claim or damage related to or arising out of or in connection with a Qwest or
End User created Highly Concentrated Usage situation that results in (i) any
such temporary capacity constraint, (ii) any coverage gap or (iii) any temporary
PCS Service refusal, interruption, curtailment or other limitation described in
Section 6.3.1 (ii).

        Qwest may notify Sprint of anticipated Highly Concentrated Usage by End
Users in a particular area on the Network, including any anticipated temporary
capacity constraint related symptoms. Sprint will notify Qwest after receipt of
its notice within 10 days whether Sprint, in its sole discretion, can make
adjustments to the Network to meet anticipated Highly Concentrated Usage.

        6.3.4. Sprint 2G Data Services and Sprint 3G Data Services

        With respect to Sprint 2G Data Services and Sprint 3G Data Services,
Qwest acknowledges and agrees that:

(i)Sprint will control the user interface and content, including the menu screen
default settings and functionality for the Sprint 2G Data Service and 3G Data
Services that will be available to the End User on the End User's handset. Qwest
will not directly or

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



indirectly alter or modify the Sprint 2G Data Services or 3G Data Services
content or data settings, which Sprint makes available to the End User, nor will
it intentionally enable End Users to do so. If an End User violates this
Section 6.3.4(i) provision, Sprint may terminate such End User's access to the
Sprint 2G Data Services and 3G Data Services;

(ii)Sprint is not a publisher of the third party content accessed through Sprint
2G Data Services or Sprint 3G Data Services. Sprint is not responsible to Qwest
or its End Users for any content, including information, opinions, advice,
statements or services that are provided by third parties and accessible through
Sprint 2G Data Services or Sprint 3G Data Services or any resulting damages
there from. Sprint does not guarantee the accuracy, completeness or usefulness
of information that is obtained through the Sprint 2G Data Services or Sprint 3G
Data Services. Sprint makes no representations or warranties regarding the
provider, scope or nature of the content or services that will be available by
default to the End User. The inclusion of any content in the default settings on
the End User's handset is not an endorsement or an acceptance of any liability
with respect to the content;

(iii)Sprint shall have no responsibility for ensuring that handsets used by End
Users to which Qwest provides data connectivity are enabled with data
connectivity. Qwest acknowledges that not all handsets are enabled with data
connectivity nor are all handsets capable of use as a data modem; and

(iv)Sprint will not provide any content or service similar to Premium Services
via Sprint 2G Data Services.

        6.3.5. Data Connection Materials Software License

        Before use or distribution of the Data Connection Materials (defined in
Schedule 1.0, Section 2.2.3(b)), Qwest must first execute and deliver to Sprint
a Data Connection License Agreement in the form attached hereto as Exhibit A.

        6.3.6. Unsolicited Electronic Messages

        If Sprint reasonably determines that Qwest, its billing agent, or any of
Qwest's End Users are utilizing the MTSMS OR MOSMS to send unsolicited
electronic messages, Sprint will have the right to discontinue the provision of
MTSMS OR MOSMS to the offending End User upon 10 days notice to Qwest. This
prohibition does not apply to Qwest originated MTSMS messages notifying an End
User when they have reached a certain credit threshold or relating to Qwest
services, as long as such Qwest originated MTSMS messages or the sending thereof
does not violate any applicable laws or regulations of a Governmental Authority.

        6.3.7. Qwest MTSMS

        All Qwest originated MTSMS must be sent through a Sprint pre-approved
dedicated connection to the BMG. Qwest MTSMS must be sent using short message
peer-to-peer (SMPP) protocol. If Sprint reasonably determines that Qwest is in
breach of any of the terms of this Section 6.3.7, in addition to any other
remedies Sprint may have under this Agreement, Sprint may immediately
discontinue Qwest's ability to send Qwest originated MTSMS upon 5 days notice.

        6.3.8. End User MTSMS Security

        Sprint's End User MTSMS system is run through a dedicated IP address on
its BMG. Due to this transmission method, an End User's MSID, MDN, ESN, or other
information may be transmitted over the Internet when using End User MTSMS.
Qwest is responsible for informing its End Users of the risks associated with
such End User MTSMS use. Qwest's Internet privacy statement is located at
www.qwest.com. Qwest may work with Sprint regarding future security improvements
which may increase the security of such messaging, including but not limited to
use of frame relay connections or virtual private network lines.

--------------------------------------------------------------------------------






        6.3.9. MTSMS Queuing

        If an individual handset is unable to receive a MTSMS message because
the handset is: (a) turned off; (b) Roaming; or (c) traveling in a Sprint
Service Provider Affiliate Market that does not have text messaging
capabilities, MTSMS messages will remain in a queue for up to 72 hours. After
72 hours, any MTSMS message that has not been sent will be deleted. Currently,
the maximum number of MTSMS messages that can be queued for a single handset is
30, or as adjusted because of system changes.

        6.3.10. MOSMS

        If, and when MOSMS is made available, the parties will work together to
formulate mutually acceptable terms and rates for the service. In general,
similar terms and rates found in Section 6 and Schedule 1.0 that apply to MTSMS
will apply to MOSMS. If MOSMS is offered by Sprint without the parties
negotiating additional terms, the terms and rate that apply to MTSMS will apply
to MOSMS.

        6.3.11. Sprint 3G Data Services

        Sprint 3G Data Services will be made available for marketing, sale and
activation in accordance with the terms of this Agreement, only after Sprint has
developed the systems and back office capabilities to allow it to provision and
bill Qwest for Sprint 3G Data Services. The content and Premium Services
included in the Sprint 3G Data Services will be limited by restrictions in
third-party agreements. Sprint will use commercially reasonable efforts to
ensure that the content and Premium Services included in the Sprint 3G Data
Services are the same as the content and services offered by Sprint to
Customers. If Sprint cannot enable Qwest to offer End Users access to the same
content and services, then Sprint will be obligated to provide, at no cost to
Qwest, an alternative home deck solution that will enable Qwest to offer End
Users access to the Sprint 3G Data Service that is substantially similar to the
content and services offered by Sprint to Customers. Sprint shall use good faith
efforts to make the Sprint 3G Data Services available, as described above, so
Qwest may offer End Users access by the In-Service Date.

        Sprint 3G Data Services usage will be calculated on a per kilobyte basis
and billed per Schedule 1.0. As long as an End User's Sprint 3G Data Services
enabled device is connected to the Network, Qwest will be incurring data usage.
End User's cannot receive incoming voice calls while using Sprint 3G Data
Services. Data usage is rounded up to the next whole kilobyte. Rounding up
occurs at the end of each separate session or each clock hour (at the top of
each hour), if the session spans more than 1 clock hour. When traveling on the
Network, a session may be ended and new session initiated, although no
interruption to the actual data session will occur. Each individual session will
be rounded up. Sprint 3G Data Service usage and related service used will vary
widely, depending on the specific application or service used. Qwest will be
charged for all data exchanges. Usage for partial and interrupted data downloads
or other use, including re-sent data, and for unsuccessful attempts to reach web
sites and use other applications and services, including those resulting from
dropped network connections, will be included in Qwest's total kilobytes in any
one month. Qwest's invoice will not separately identify the number of kilobytes
attributable to an End User's use of specific sites, sessions or services used.
If an End User uses a device that does not have a voice plan associated with it
to make a voice call (i.e. PDA, laptop computer), Qwest will incur a charge of
[****] per minute for calls made on the Network.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        Use of Sprint 3G Data Services requires the purchase of a Sprint 3G Data
Services enabled PCS phone or other device, and is subject to any software,
memory, storage or other limitation in the phone or other equipment. Not all
applications and services work, or work the same, on all Sprint 3G Data Services
enabled phones and devices. Sprint 3G Data Services is not available when End
Users are Roaming and are not currently available in certain portions of select
Sprint Service Provider Affiliate Markets.

        Sprint is not responsible for any opinions, advice, statements, services
applications or other information provided by third parties and accessible
through Sprint 3G Data Services. Neither Sprint nor its vendors or licensors
guarantees the accuracy, completeness or usefulness of information that is
obtained through the Sprint 3G Data Services. Use of certain Sprint 3G Data
Services, including some messaging services, may result in the disclosure to
others of the End User's email address and other information in connection with
the Internet usage. Qwest acknowledges that due to such disclosures, End Users
may receive advertising, warnings, alerts and other messages, including
broadcast messages.

        6.3.12. Premium Services

        Qwest, in addition to the MRC for Sprint 3G Data Service, will be
charged the rates for Premium Services described in Attachment No. 1-A of
Schedule 1.0. The content of the Premium Services included in the Sprint 3G Data
Services will be limited by restrictions in third-party agreements. Sprint will
use commercially reasonable efforts to ensure that the content of the Premium
Services included in the Sprint 3G Data Services is substantially similar to the
content offered by Sprint to Customers. Sprint makes no warranties or
representations with regard to third party Premium Services. Premium Services
provided to Qwest will operate consistently with those similar services provided
to Customers.

        6.4.    Handsets and Devices    

        Qwest is responsible for acquiring its own handsets and devices for sale
to End Users that are compatible with the Network. Qwest may purchase the
handsets and devices from Sprint, from the manufacturer, or from a fulfillment
vendor.

        6.4.1. Sprint Offered Handsets

        Sprint will offer approved handsets directly to Qwest, or will
facilitate Qwest's purchase of handsets from manufacturers to the extent
existing contractual relationships permit Sprint to sell the handsets or devices
to Qwest. Sprint and Qwest will negotiate and execute a separate agreement that
will cover the direct sale by Sprint of handsets or other equipment or products
to Qwest that will include the points in the term sheet attached hereto as
Schedule 10.

        6.4.2. Manufacturer Provided Handsets

        If Qwest chooses to purchase handsets directly from the manufacturers,
Qwest will be responsible for making sure the handsets are Sprint-certified and
approved handsets as further specified in the Private Label Operations Manual.

        6.4.3. Handling and Logistic Services

        Sprint may, from time to time, offer to Qwest the handset handling and
logistics services set forth in the Private Label Operations Manual upon
agreement to a mutually acceptable fee. Sprint may, in its sole discretion,
increase, decrease or discontinue the handset handling services that it provides
to Qwest, upon 90 days prior notice.

        6.4.4. Accessories

        Qwest will be responsible for making its own arrangements to purchase
accessories from manufacturers selected by Qwest and arrange for delivery of
those accessories directly to Qwest. Sprint will not provide any handling or
logistics services with respect to accessories.

--------------------------------------------------------------------------------






        6.5.    Coverage Maps    

        Sprint will make coverage maps available to Qwest for its use as more
particularly described in the Private Label Operations Manual. The maps will
show only active coverage areas. Any Sprint logo or identification must conform
to the PCS Private Label Solutions Program Branding Guidelines included within
the Private Label Operations Manual. However, the maps will not imply that the
network or the facilities are owned or operated by Qwest.

        PCS Service may not be available in all areas shown on the coverage maps
due to a variety of factors, including relocation or modification of Facilities,
environmental or topographical conditions, such as building configuration, or
unexpected capacity demands. The maps will not reflect temporary coverage
changes or gaps. If Sprint becomes aware of any material deficiencies in its
maps, it shall provide Qwest with notice of same as soon as commercially
practicable.

        Sprint is not liable to Qwest or End Users for any claim or damage
related to or arising out of or in connection with any map information,
including the accuracy thereof.

        6.6.    MDN Pooling    

        Qwest will utilize the "MDN Pooling" process as described in the Private
Label Operations Manual to assign MDNs under this Agreement. "MDN Pooling" means
that all Sprint MDNs will be held in a single repository without systematic
sequential numbering restrictions. Sprint may change its policy of MDN
administration with 30 days' prior written notice to Qwest.

        6.7.    MAF Feed    

        Sprint will provide the MAF Feed to Qwest in accordance with the Private
Label Operations Manual. Sprint acknowledges that Qwest will use the MAF Feed to
generate End User bills. The MAF Feed will be free of material defects.

        6.8.    Private Label Operations Manual    

        The parties will work together, and meet as needed to develop a
customized Private Label Operations Manual which shall address the unique
aspects of the parties' relationship. The parties shall complete the customized
Private Label Operations Manual within 60 days of the Effective Date.

        Sprint may update the Private Label Operations Manual so long as the
updates do not materially modify Qwest's rights or obligations under the
Agreement. Any updates to the Private Label Operations Manual terms and
conditions will be in the same manner and to the same extent as Sprint modifies
the operations manual of other similarly situated Sprint private label services
customers.

        6.9.    Customized Services    

        If Qwest and Sprint mutually agree in writing that Sprint and Qwest
should investigate the feasibility of providing implementation, customization,
interface development or other specialized services that are not included in
this Agreement ("Customized Services") the parties will formalize such agreement
through the Work Order Policy & Process to be contained in the Private Label
Operations Manual. The parties will work under the Work Order Policy & Process
only if they initially agree to investigate the feasibility of providing
Customized Services and nothing in this Section 6.9 will be construed as an
obligation to provide or order Customized Services. The initial Customized
Services are identified on Schedule 8.0.

7.     PRICES AND TERMS OF PAYMENT

        7.1.    Charges    

        Qwest will pay Sprint for all charges associated with the use of the PCS
Service by Qwest as listed and computed in the attached Schedule 1.0. Disputed
charges are governed by the procedures set forth in Section 7.3. All charges
under this Agreement are stated in US dollars.

        To the extent Qwest fails to make any undisputed payment when due, and
does not cure the failure as described in this Agreement, Qwest Communications
Corporation will be obligated to pay the unpaid amount.

--------------------------------------------------------------------------------



        7.2.    Invoices    

        Sprint will provide to Qwest one monthly invoice (that will include the
Billing Data) electronically (except for CDRs that are only available on media
as described in the Private Label Operations Manual) and via certified mail that
contains the charges incurred by Qwest for the previous month. Qwest
acknowledges that some charges incurred in a billing cycle may not appear on the
invoice or the Billing Data for that billing cycle and that those charges may
appear on subsequent invoices. Qwest will be liable to Sprint for those charges
and will pay them in accordance with this Section 7.2. Payment for each invoice
is due by automated clearing house (ACH) within 30 days ("Due Date") of the date
of Qwest's receipt of the invoice and the Billing Data. If an invoice or Billing
Data is not received by Qwest within 10 days after the customary billing cycle
cut off date established by previous transmittals, Qwest will provide notice to
of same if it has actual knowledge of the missing invoice or Billing Data. An
invoice will be deemed paid when Sprint receives the payment at the location
designated in the Private Label Operations Manual. Subject to the change
management procedure described in attached Schedule 5.0, Sprint may, modify,
change or update the invoice content, invoice format or the billing cycle.

        Payment for (i) defective billing records or (ii) stale billing records,
which are records that Sprint did not forward to Qwest within the period
described in the Private Label Operations Manual, may be disputed under the
procedures set forth in Section 7.3. Sprint's billing practices and policies are
described in the Private Label Operations Manual. Sprint may bill certain MRCs
(e.g. MRC for Sprint 3G Data Service) in advance. Billed charges (per call or
event) that result in fractional cents will be rounded up to the next whole
cent. Charges for most PCS Services are incurred in one minute increments with
partial minutes of use rounded up to the next highest minute.

        7.3.    Late Payments and Early Payment Discount    

        For amounts not disputed in good faith and not paid by the Due Date,
Qwest will pay a late payment charge of one percent (1.0%) per month (or the
maximum amount allowable under applicable law, whichever is less), assessed on a
pro-rata basis for each day late. The applicable late payment interest will
begin accruing on the tenth day after the Due Date for the past due amount until
paid in full. Qwest shall receive an early payment discount of half a percentage
point (0.5%) off the total of each invoice, for each invoice that it pays in
full (less any amounts disputed in good faith) at least 20 days prior to the Due
Date. The discount will not apply to disputed amounts.

        If Qwest pays two invoices more than 10 days after the Due Date within
any rolling 6 month period of time, late payment interest will apply starting on
the third day after the Due Date for any subsequent invoices that are not paid
by the Due Date.

        7.4.    Disputed Charges    

        7.4.1. General

        Qwest may not dispute amounts aggregating less than $10,000 on any
invoice(s) during a single billing cycle. Qwest may withhold payment of the
disputed portion of any invoice until the dispute is resolved under this
Section 7.4. Qwest must timely pay the undisputed amount of any invoice as
provided in Section 7.2. Upon resolution of any dispute, payment of any disputed
and withheld amount that is determined to be due and owing is due and payable
within 12 days following resolution of the dispute. Nothing in this Section 7.4
prohibits Qwest from informing Sprint of any suspected billing errors on any
invoice.

        7.4.2. Standard Dispute Periods

        Qwest will use good faith efforts to provide to Sprint written notice of
any disputed charges on or before the Due Date of items contained in an invoice,
along with a detailed explanation of the nature of the dispute. Qwest's
explanation must detail disputed airtime, toll, Roaming, if applicable, taxes
and other charges specifically, with an explanation for each. Any dispute of an
invoice that does not contain the detail described in the previous sentence will
not be a valid dispute until the detail is provided. Sprint will provide Qwest
with its determination regarding disputed charges within 30 days after receipt
of Qwest's dispute notice and explanation, and will

--------------------------------------------------------------------------------






credit Qwest's account, if appropriate, within that 30 day period. If Qwest
fails to dispute charges before the Due Date, Qwest must pay the entire invoice
amount, but may seek executive review (Sprint V.P. or higher) of the dispute.
If, after the Sprint executive review, which will be complete within 15 days
after the dispute is escalated, Sprint determines the dispute of an invoice (or
part thereof) that has already been paid is valid, Sprint will credit Qwest's
next invoice in the amount of the valid disputed charges. If Qwest does not
agree with Sprint's determination of the dispute of an invoice (or part) that
has already been paid, Qwest may exercise any remedy it has under this Agreement
or at law. Except for credits granted Qwest and not reflected on an invoice
within 60 days of the credit, Qwest may not withhold any amounts from current
period payments for disputes from any prior invoices.

        7.5.    Taxes and Other Levies by Governmental Authorities    

        7.5.1. Taxes

        Qwest will provide to Sprint valid and complete resale exemption
certificates for PCS Service purchased from Sprint and resold to End Users.
Qwest is solely responsible for the computation, billing, and collection of all
applicable Taxes to End Users on PCS Service purchased from Sprint and resold as
Private Label Service to End Users. Qwest is solely responsible for the timely
and accurate remittance of those Taxes to the appropriate tax jurisdictions. If
Sprint is required to remit Taxes for which Qwest is responsible directly to a
tax jurisdiction, Sprint will invoice Qwest for those Taxes and Qwest will pay
them to Sprint under Section 7.2.

        7.5.2. Other Levies by Governmental Authorities

        Qwest is solely responsible for the timely and accurate remittance of
other levies by Governmental Authorities or under Governmental Authorities'
orders (i) on PCS Service, (ii) mandated to be paid in proportion to receipts
from Private Label Service, or (iii) mandated to be paid in connection with the
provision of Private Label Service, including Universal Service Fund ("USF")
fees. If Qwest claims an exemption, Qwest will provide to Sprint a valid and
complete exemption certificate. If Sprint is required to remit those levies
directly to the Governmental Authority, Sprint will invoice Qwest for them and
Qwest will pay them to Sprint under Section 7.2.

        7.6.    Mandates by Government Authorities    

        Sprint is responsible for the timely compliance with all mandates issued
by Government Authorities as they apply to the PCS Service provided to Qwest
under this Agreement. These mandates include, but are not limited to: E911, TTY,
LNP and CALEA. With regard to the functionalities or services encompassed in
mandates issued by Government Authorities, Sprint agrees that it will treat End
Users no differently than it treats Customers. Qwest is responsible for timely
compliance with mandates issued by Government Authorities as they apply to
Qwest.

        7.7.    Network Build Out For Coverage Gaps and No Coverage    

        Attached hereto as Schedule 11 is a list of 42 Qwest owned or controlled
cell sites (the "Qwest Sites") that Qwest believes are within Sprint Markets
where Sprint has coverage gaps. Within 30 days of the Effective Date, Sprint
will identify [****] of the sites where Sprint will provide coverage. Sprint
will provide coverage by either building its own cell site or acquiring all or
part of the Qwest Sites, along with the associated leases.

        The present coverage area of the Network does not include any markets in
the states of Montana, Wyoming, North Dakota and South Dakota (the "Non-Sprint
Areas"). Qwest will transfer certain network assets, including but not limited
to cell sites, corresponding leases, and equipment within the Non-Sprint Areas
(the "Qwest Network Assets"), subject to due diligence and mutually satisfactory
terms and conditions, for [****] to Sprint in exchange for Sprint's agreement to
assume Qwest's obligations for the Qwest Network Assets, so it may obtain
coverage in the Non-Sprint Areas.

        The parties will, as part of the Conversion Plan, identify the timetable
and process for transferring the Qwest Network Assets and Qwest Sites, and
temporary use of spectrum if required.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        Sprint will acquire Qwest Network Assets in Montana, subject to final
mutual agreement on terms, and will communicate in writing its intention with
respect to the offered sale of the remaining Qwest Network Assets within 60 days
of the Effective Date.

8.     QWEST RIGHTS AND OBLIGATIONS

        8.1.    Handsets    

        8.1.1. Compatibility

        Qwest will use, and will require its End Users to use, only handsets
that:

(i)are compatible with the PCS Service, the Network, and the Facilities;

(ii)comply with Sprint's requirements for compatibility of handsets with the PCS
Service and the Facilities, including the successful completion of Sprint's
handset certification process and the use of the Handset Proprietary Information
licensed to Sprint under Section 8.1.3, and

(iii)comply with all applicable FCC or state legal requirements for
compatibility of handsets with the PCS Service and the Facilities.

        If any handset used by an End User does not comply with the standards
set forth in this Section 8.1.1, to the extent Qwest has actual knowledge, it
will use commercially reasonable efforts to ensure that the handset is not used
and, if necessary, terminate the use, or terminate the Private Label Service to
the offending End User.

        8.1.2. Conversion of Phones

        Neither party will activate handsets that were originally activated by
the other party.

        8.1.3. Sprint License to Use Certain Handset Proprietary Information in
Handsets Using the Private Label Service

        For the term of and subject to this Agreement, Sprint grants to Qwest a
non-transferable, royalty-free, non-exclusive license to use and sell at retail
the Handset Proprietary Information, in object code form, solely to permit Qwest
and End Users to use the Private Label Service. Except as provided in this
Section 8.1.3, Qwest may not assign or sublicense any of its license rights or
copy, change, alter or modify the Handset Proprietary Information.

        8.1.4. No Sprint Responsibility

        Except as otherwise provided in the handset agreement, Sprint will not
be responsible to Qwest or any End User for the operation, testing or
maintenance of any handsets. Sprint also will not be responsible for Qwest's
handsets during transportation, handling, transfer, loading or unloading or any
other time, except as otherwise provided in the Private Label Operations Manual.
Sprint will not be required to make any changes, modifications or additions to
its equipment, operations or Facilities to accommodate Qwest or the handsets
provided by Qwest.

        8.1.5. Provision of ESN

        Before Qwest makes handsets available for sale to End Users or retailers
in connection with providing Private Label Service, Qwest will provide to Sprint
the ESN for each End User handset in accordance with the Private Label
Operations Manual.

        8.2.    Qwest Staff    

        8.2.1. General

        Sprint has no responsibility to (including, but not limited to, Qwest's
IRs and other contractors):

(i)Support and train End Users with respect to the Private Label Services; and

--------------------------------------------------------------------------------



(ii)Receive, investigate, and verify all complaints from End Users relating to
PCS Service or Private Label Service.

        Qwest will report any issues with respect to the Private Label Service
to Sprint only upon reasonable verification that the issue is due to reasons
other than misuse or malfunctioning of End User handsets, the failure of those
handsets to meet standards for compatibility with PCS Service or other elements
or conditions within the reasonable control of Qwest.

        8.2.2. No Sprint Responsibility or Liability for Qwest Staff

        The staff employed or contracted for by Qwest to perform services for
Qwest are not employees or agents of Sprint and Qwest assumes full
responsibility and liability for their acts and omissions, including compliance
by its staff (including its IRs and other contractors) with this Agreement,
applicable federal, state and local laws, regulations, and judicial or
regulatory orders, and relevant industry standards. All staff will be employed
or contracted for at Qwest's sole expense and Qwest will be solely responsible
for all employment benefits and withholding issues, including, workers'
compensation, disability benefits, unemployment insurance or withholding income
taxes and social security.

        8.3.    Qwest's Responsibility and Liability    

        Qwest will be responsible for all services provided to End Users, such
as End User credit verification, billing, collection, customer service, and all
support necessary to provide Private Label Service and all risks and expenses in
connection with, related to or arising out of the provision of Private Label
Service. Qwest will not make any representation, warranty or covenant to any End
User that would misrepresent or conflict with this Agreement. Qwest may provide
written terms and conditions of service to End Users. Any terms of use provided
by Qwest to End Users for Sprint 3G Data Services must conform substantially to
the terms and conditions used by Sprint that will appear on the handsets and
devices when End Users access Sprint 3G Data Services. Upon Sprint's request,
Qwest will provide to Sprint all materials that Qwest makes available to any End
User for Sprint's review to determine compliance with this Agreement. Qwest may
delete non-public information prior to submitting those materials for Sprint's
review. Sprint will notify Qwest if any sections need to be modified or deleted
in order to ensure compliance with this Agreement and Qwest will comply with
Sprint's reasonable requests. This Section 8.3 does not limit any obligation
that Sprint has to Qwest under this Agreement.

        8.4.    Interference    

        Qwest's agents, employees, IRs, representatives and End Users may not
unreasonably interfere with the Facilities, the Network or the PCS Service in a
way as to materially impair the quality of service provided by Sprint to its
Customers. Notwithstanding this prohibition, upon discovery of the interference
by either Sprint or Qwest, the party discovering the interference will promptly
notify the other party and Qwest will promptly order the agent, employee, IR,
representative or End User to cease the act(s) constituting the interference.
Sprint, concurrent with notice to Qwest, may terminate the PCS Service to the
End User and require Qwest to take appropriate action to eliminate the use or
interference by the agent, employee, IR, representative or End User. The
transfer of Qwest's customers from its network to the Network under the
conversion plan developed by the parties will not trigger this provision.

        8.5.    Qwest's Reports to Sprint    

        Qwest will provide to Sprint 15 days after the end of each quarter a
rolling 12 month forecast, on a per Market basis, of increases and decreases of
End Users, call volumes and any other information or report required under the
Private Label Operations Manual. Qwest shall provide this report in good faith.
Except as otherwise provide in this Agreement, Qwest shall have no liability for
any variation between the forecast and the actual results.

--------------------------------------------------------------------------------



        8.6.    Subpoena Compliance    

        If a law enforcement agency contacts Qwest with a subpoena relating to
End User MDN billing records or End User information, including but not limited
to, End User name, address and credit information, Qwest must honor the
subpoena.

        8.7.    Electronic Surveillance    

        If a law enforcement agency issues a court order to Qwest relating to
electronic surveillance of an End User MDN, Qwest shall honor the order.

9.     SPRINT'S RIGHTS AND OBLIGATIONS

        9.1.    Modifications    

        Sprint may, in its sole discretion, change or update the Facilities or
Sprint's operations, equipment, software, procedures or services. Sprint will
not be liable to Qwest or to End Users if those modifications, changes or
updates require changes to, updates of or modifications of Qwest's or End Users'
handsets or other products, accessories, systems or procedures. Sprint may, in
its sole discretion, offer services and products that are not similar to the PCS
Service. Sprint will use the same efforts to avoid any material adverse impact
on End Users that it uses to avoid material adverse impacts on its Customers.
Sprint will follow the Change Management Process detailed in Schedule 5.0 when
making modifications to Facilities or Network that materially affect Qwest.

        9.2.    Roaming Services    

        9.2.1. General

        Sprint will make Roaming available to Qwest in all areas in which Sprint
has a Roaming agreement, on the terms and conditions contained in those
agreements. Set forth in Schedule 1.0 is the average domestic and international
Roaming rates for the second quarter of 2003. Qwest End User's will use the
Sprint PRL provided by Sprint. Qwest hereby acknowledges and agrees that Sprint
is not responsible for the billing practices, service charges or availability of
Roaming provided by Roaming providers, and that Sprint is not obligated to
provide Roaming in areas in which Sprint has not entered into Roaming agreements
or loses its Roaming agreements. Manual Roaming may be available dependent on
the arrangements established and the level of service provided by each Roaming
provider.

        9.2.2. Disputes Concerning Roaming

        If material disputes concerning charges for Roaming minutes occurs,
Sprint will process the disputes with the Roaming providers in accordance with
Sprint's Roaming agreements. Disputes are considered material if the amounts in
dispute exceed $10,000 in the aggregate during any single billing cycle. All
disputes concerning Roaming fraud [****]. If the Roaming provider provides an
adjustment to Sprint for the disputed charges, Sprint will credit that
adjustment to Qwest. In no event will the credit exceed the lesser of (i) the
Roaming charges that Sprint billed to Qwest or (ii) the credit that Qwest
provided to its End Users. Liability for Roaming Fraud is detailed in
Section 21.

        9.3.    Sprint's Reports to Qwest    

        Sprint will provide to Qwest the reports specified in the Private Label
Operations Manual.

10.   LIMITATIONS OF WARRANTIES AND LIABILITIES

        10.1.    No Warranties    

        Except as otherwise provide in this Agreement, Sprint makes no
warranties, express or implied, regarding the PCS Service or, if applicable, any
equipment, product or other good provided by Sprint. Specifically, all implied
warranties are disclaimed, including any warranties of merchantability, fitness
for a particular purpose, use, or non-infringement. No one is authorized to make
any warranty on Sprint's behalf, and Qwest cannot rely on any statement of
warranty. Qwest acknowledges that Sprint is not the manufacturer of any
equipment or handset.

--------------------------------------------------------------------------------



        10.2.    Limitations on Liability    

        Except for claims that arise under Sections 11, 13, and 16, and
liquidated damages claims under Sections 14 and 15, neither party is liable to
the other for special, indirect, incidental, exemplary, punitive or
consequential damages, including loss of profits, related to or arising out of a
party's performance under this Agreement.

11.   TRADE NAME, TRADE MARKS AND SERVICE MARKS

        11.1.    Sprint Marks    

        Sprint, under a license from Sprint Communications Company L.P., has
been authorized to use and to sublicense and otherwise authorize others to use
the Sprint Marks. Except as stated in the following paragraph, nothing in this
Agreement grants to Qwest the right to use any Sprint service mark, trademark,
or trade name that is confusingly similar to or a colorable imitation of any of
the Sprint Marks, including in any of Qwest's advertisements, or to incorporate
any Sprint Mark into any service mark, trademark or trade name used or developed
by Qwest. Qwest does not acquire or claim any right, title or interest in or to
the Sprint Marks through purchase of PCS Service or products, the provision of
Private Label Service or otherwise. Notwithstanding the foregoing, to clarify
its relationship with Sprint, Qwest may use the Sprint Marks (i) as provided in
the relevant section in the Private Label Operations Manual and Sprint Brand
Guidelines, or (ii) with Sprint's prior written approval. Upon Sprint's request,
Qwest will provide to Sprint any materials using the Sprint Marks for Sprint's
review to determine compliance with this Agreement. Qwest may delete non-public
price information prior to submitting those materials for Sprint's review.
Sprint will use commercially reasonable efforts to notify Qwest within 10
business days of receipt of any requested materials, if any sections need to be
modified or deleted in order to ensure compliance with this Agreement. Qwest
must comply with any adjustments or requests from Sprint on any requested
materials and may not use a Sprint Mark without Sprint's express written
consent.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        Sprint grants to Qwest a limited, non-exclusive, non-transferable,
revocable, license, with no right to sub-license (Sprint will provide a license
agreement to Qwest's IRs substantially similar to the license granted herein for
use of the Sprint Marks), to use the Sprint Marks in connection with the Sprint
3G Data Services consistent with the Sprint Brand Guidelines. Qwest is permitted
to use the Sprint Marks to sell, distribute for sale, and promote the Sprint 3G
Data Service to the extent any of the Sprint Marks appear on the Sprint 3G Data
Services. Qwest is not permitted to use any of the Sprint Marks in any manner
not specifically permitted in this Agreement without the prior written consent
of Sprint. Qwest must use the Sprint Marks only in compliance with the terms of
the Sprint Brand Guidelines and the Private Label Service Operations Manual. The
Sprint Brand Guidelines will be provided to Qwest within 30 days of the
Effective Date.

        Qwest acquires no right, title, or interest in the Sprint Marks or the
goodwill associated with them other than the right to use the Sprint Marks in
accordance with this Agreement. Qwest agrees not to challenge the validity of
the Sprint Marks, nor assist anyone in doing so. Qwest further agrees not to
make any application to register the Sprint Marks, nor to use any confusingly
similar trademark, service mark, trade name or derivation during the term of the
Agreement and thereafter. This paragraph shall survive the termination or
expiration of this Agreement. Upon termination or expiration of this Agreement,
all rights of Qwest to use the Sprint Marks shall expire and Qwest shall
discontinue use of the Sprint Marks, and all material containing the Sprint
Marks shall be destroyed by Qwest or returned to Sprint by Qwest, at the
discretion of Sprint.

        11.2.    Qwest's Marks    

        Nothing in this Agreement grants to Sprint the right to use and Sprint
agrees that it will not use any Qwest service mark, trademark, or trade name
(the "Qwest Marks") that is confusingly similar to or a colorable imitation of
any of the Qwest Marks and will not incorporate the Qwest Marks into service
mark, trademark or trade name used or developed by Sprint. Sprint does not
acquire or claim any right, title or interest in or to the Qwest Marks through
sale of PCS Service or products or otherwise.

        11.3.    Remedies for Violations    

        If either party violates or threatens to violate Section 11, the other
party may exercise any right or remedy under this Agreement and any other right
or remedy that it may have (now or hereafter existing) at law, in equity or
under statute. The parties agree that damages for violations of Section 11 may
be difficult to ascertain or inadequate and that if either party violates or
threatens to violate Section 11, the other party may suffer irreparable harm and
therefore may seek injunctive relief in addition to any other right or remedy
under this Agreement and any other right or remedy that it may have (now or
hereafter existing) at law, in equity or under statute.

12.   INSURANCE

        Qwest must, during the term of this Agreement and at its sole expense,
obtain and keep in force, the following insurance: (a) Commercial General
Liability Coverage, including personal injury, bodily injury, property damage,
operations hazard, independent contractor coverage, contractual liability, and
products and completed operations liability, in limits not less than $3,000,000
for each occurrence (combined single limit); and (b) Worker's Compensation and
Employer's Liability insurance. All required insurance policies must be taken
out with an insurance provider that maintains a Best Rating of not less than
A-VII and that are licensed to do business in the jurisdictions where Qwest is
doing business. Qwest agrees that certificates of insurance will be delivered to
Sprint within 15 days of a Sprint request. All policies must contain an
undertaking by the insurers to notify Sprint in writing not less than thirty
(30) days before any cancellation of the insurance. The provision of insurance
required in this Agreement will not be construed to limit or otherwise affect
the liability of Qwest to Sprint.

        Sprint must, during the term of this Agreement and at its sole expense,
obtain and keep in force, the following insurance: (a) Commercial General
Liability Coverage, including personal injury, bodily injury, property damage,
operations hazard, independent contractor coverage, contractual liability, and
products and completed operations liability, in limits not less than $3,000,000
for each occurrence

--------------------------------------------------------------------------------




(combined single limit); and (b) Worker's Compensation and Employer's Liability
insurance. All required insurance policies must be taken out with an insurance
provider that maintains a Best Rating of not less than A-VII and that are
licensed to do business in the jurisdictions where Sprint is doing business.
Sprint agrees that certificates of insurance will be delivered to Qwest within
15 days of a Qwest request. All policies must contain an undertaking by the
insurers to notify Sprint in writing not less than 30 days before any
cancellation. The provision of insurance required in this Agreement will not be
construed to limit or otherwise affect the liability of Sprint to Qwest.

13.   INDEMNIFICATION

        13.1.    Qwest's General Third Party Indemnity    

        Qwest will indemnify and defend Sprint, the Sprint Affiliates, and their
respective directors, officers, agents, employees and Customers (each, a "Sprint
Indemnitee") from and against all claims, damages, losses, liabilities, costs,
expenses and reasonable attorney's fees (collectively "Damages") arising out of
a claim by a third party against a Sprint Indemnitee to the extent resulting
from or alleged to have resulted from any wrongful or negligent act or omission
of Qwest under or related to this Agreement or any allegation or claim of
infringement or misappropriation of any intellectual property right, including
without limitation patent, trademark, copyright or trade secret of any third
party.

        13.2.    Sprint's General Third Party Indemnity    

        Sprint will indemnify and defend Qwest, its Affiliates, and their
respective directors, officers, agents, employees (each, a "Qwest Indemnitee")
from and against all Damages arising out of a claim by a third party against a
Qwest Indemnitee to the extent resulting from or alleged to have resulted from
any wrongful or negligent act or omission of Sprint under or related to this
Agreement, any claim arising under the Sprint Service Provider Affiliate
agreements, the agreements which enable Sprint to provide the Sprint 3G Data
Service, or any other agreement under which Sprint is required to obtain the
consent or approval of a third party in order for Sprint to enter into and
perform under this Agreement, or any allegation or claim of infringement or
misappropriation of any intellectual property right, including without
limitation patent, trademark, copyright or trade secret of any third party.

        13.3.    Indemnification Procedures    

(i)Promptly, upon becoming aware of any matter which is subject to the
provisions of Sections 13.1 or 13.2 (a "Claim"), the party seeking
indemnification (the "Indemnified Party") must give notice of the Claim to the
other party (the "Indemnifying Party"), accompanied by a copy of any written
documentation regarding the Claim received by the Indemnified Party.

(ii)The Indemnifying Party will, at its option, settle or defend, at its own
expense and with its own counsel, the Claim. The Indemnified Party will have the
right, at its option, to participate in the settlement or defense of the Claim,
with its own counsel and at its own expense; but the Indemnifying Party will
have the right to control the settlement or defense. The Indemnifying Party will
not enter into any settlement that imposes any liability or obligation on the
Indemnified Party without the Indemnified Party's prior written consent. The
parties will reasonably cooperate in the settlement or defense and, subject to
appropriate confidentiality and joint defense privilege arrangements, reasonably
give each other full access to all relevant information.

(iii)If the Indemnifying Party (i) fails to notify the Indemnified Party of the
Indemnifying Party's intent to take any action promptly after receipt of a
notice of a Claim or (ii) fails to proceed in good faith with the resolution of
the Claim, the Indemnified Party, without waiving any rights to indemnification,
including reimbursement of reasonable attorney's fees and legal costs, may
defend or settle the Claim without the prior written consent of the Indemnifying
Party. The Indemnifying Party will reimburse the Indemnified Party on demand for
all Damages incurred by the Indemnified Party in defending or settling the
Claim.

--------------------------------------------------------------------------------



(iv)Neither party is obligated to indemnify and defend the other with respect to
a Claim (or portions of a Claim) if and only to the extent that the following
materially prejudices the Indemnifying Party's ability to satisfactorily defend
or settle the Claim:

(a)a failure by the Indemnified Party to promptly notify the Indemnifying Party;
and

(b)a failure by the Indemnified Party to provide reasonable cooperation and
information to defend or settle the Claim.

14.   BREACH, REMEDIES AND TERMINATION OF THE AGREEMENT

        14.1.    Breach    

        Each of the following constitutes an event of breach under this
Agreement:

(i)Sprint or Qwest fails to make an undisputed payment of money under this
Agreement, which failure continues for more than 10 days after receipt of a
Breach Notice from the other party;

(ii)Sprint or Qwest fails to comply with any material representation, warranty,
obligation or covenant set forth in this Agreement, other than as described in
sub-sections (i), (iii), and (iv) of this Section 14.1, which failure continues
for a period of more than 30 days after a Breach Notice is received;

(iii)Qwest's minutes of use during any one billing cycle, after the earlier of
(i) 75% of the Qwest wireless users on the Qwest network as of the Effective
Date have been transitioned to the Network or (ii) 12 months after the
In-Service Date, is less than [****]; or

(iv)Sprint or Qwest fails to comply with Section 11, if that failure is not
cured as soon as practical upon receipt of a Breach Notice from the party owning
or enforcing that mark or in case of repeated material violations (for which a
Breach Notice has been received) after receipt of a Breach Notice on one
occasion.

        Upon the occurrence of any uncured breach specified above, the
non-breaching party may upon written notice to the breaching party, terminate
this Agreement in its entirety or with respect to a specific Market or PCS
Service (by example, Sprint may terminate use of the Sprint Marks and Sprint 3G
Data Service for a material breach of Section 11), depending on the nature of
the breach as determined by the terminating party in its reasonable discretion.
Such termination shall trigger the applicable phase-out period in Section 14.3.
The termination will be effective on the day following the end of the applicable
phase-out period.

        In addition to the right to terminate this Agreement as described above,
if Sprint terminates this Agreement in its entirety as a result of an uncured
breach before the end of the 48th month after the In-Service Date, in addition
to any unpaid amounts for services rendered, Qwest will be liable to Sprint for
payments as detailed immediately following this paragraph, which the parties
agree is a fair estimate of the damages incurred by Sprint as a result of the
uncured material breach. The termination, payment for any unpaid amounts for
services rendered, and the payment described in this Section will be Sprint's
sole and exclusive remedy for such uncured breach(s). Sprint will invoice Qwest
for the

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



amounts due under this Section and Qwest will pay those amounts within 30 days
after the date of Sprint's invoice.

# of months from
In-Service Date


--------------------------------------------------------------------------------

  Payment Amount

--------------------------------------------------------------------------------

1.    0-36   $ [****] 2.    37-48   $ [****]

        14.2.    Early Termination by Sprint Due to Loss of Licenses    

        If Sprint ceases to be licensed by a Governmental Authority to provide
PCS Service in all or a substantial part of the Markets, despite its compliance
with Section 5.4, Sprint will notify Qwest of the loss of such licenses and may
terminate this Agreement in its entirety without any liability (except for
Sprint's phase out obligations) by giving Qwest at least 30 days prior written
notice. Sprint may delete a market from Schedules 2.0, 2.1 or 2.2 at any time
without any liability (except for Sprint's phase out obligations) by giving
Qwest at least 30 days prior written notice, if Sprint ceases to be licensed by
a Governmental Authority to provide PCS Service in that market despite its
compliance with Section 5.4. If a license issued by a Governmental Authority
that is required to provide PCS Service is revoked, and the Agreement is not
terminated, the minutes of use in Section 14.1(iii) and Attachment No. 1 to
Schedule 1.0 will be reduced by a pro-rata amount based on difference of covered
population before and after the License loss.

        14.3.    Length of and Duties During the Phase-out Period    

        Upon notice of termination of this Agreement in its entirety or with
respect to a specific Market or Markets, Sprint, at Qwest's (or its successor in
interest) request, will continue to provide PCS Service to Qwest (or its
successor in interest) in the terminated Market(s) for a phase-out period as
described below. Under phase-out governed by 14.3(i) and 14.3 (iv), Qwest (or
its successor in interest) may continue to add new End Users or MDNs during the
initial 30 days of the phase-out period. At the end of the phase-out period,
Sprint may terminate PCS Service to Qwest (or its successor in interest) and the
End Users on the Network without incurring any liability. The pricing for each
Market in effect immediately before the date of the termination notice will
remain in effect during the phase-out period.

(i)The phase-out period for termination or market elimination under Section 14.2
is 365 days after the date of the termination notice and applies to those End
Users on the Network as of the 30th day after the date of the termination
notice.

(ii)The phase-out period for termination under Section 14.1 (i) is 10 days after
the date of the termination notice and applies to those End Users on the Network
as of the date of the termination notice..

(iii)The phase-out period for termination under any other provision in
Section 14.1 is 60 days after the date of the termination notice and applies to
those End Users on the Network as of the date of the termination notice.

(iv)The phase-out period for termination for non-renewal of the Agreement under
Section 3.1 is 365 days after the date of the non-renewal notice and applies to
those End Users on the Network as of the date of the non-renewal notice.

        14.4.    Effect of Termination    

        Termination of this Agreement is without prejudice to any other right or
remedy of the parties under this Agreement. Termination of this Agreement for
any cause does not release either party from

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



any liability which, at the time of termination, has already accrued to the
other party, or which may accrue in respect of any act or omission prior to
termination or from any obligation which is expressly stated to survive the
termination. Qwest will remain responsible for its obligations to its agents and
End Users.

15.   TRANSFER, TRANSFER PAYMENTS AND QWEST CEASING TO PROVIDE PRIVATE LABEL
SERVICE

        15.1.    Transfer and Transfer Payments    

        If during the term of this Agreement, including any applicable phase-out
period, Qwest either directly or indirectly, completes the sale/transfer of all
or substantially all of its End User accounts and the rights and obligations
under this Agreement (a "Sale"), which Sale creates a breach under Section 14.1,
then Qwest and its successor will be liable to Sprint for transfer payments as
detailed immediately below this paragraph, which the parties agree is a fair
estimate of the damages incurred by Sprint as a result of the transfer. Sprint
will invoice Qwest and its successor for the amounts due under this Section and
Qwest or its successor will pay those amounts within 30 days after the date of
Sprint's invoice.

# of months from
In-Service Date
to Sale


--------------------------------------------------------------------------------

  Transfer Payment

--------------------------------------------------------------------------------

0-36   $ [****] 37-48   $ [****] 49+   $ [****]

        In addition to the payments described above, if a Sale, which creates a
breach under Section 14.1, occurs within 48 months of the In-Service Date, Qwest
and its successor will not directly target market to End Users that exist as of
the Sale to induce them to move off of the Network. Qwest will not reprogram End
User handsets or devices to facilitate transition off of the Network, for a
period of 2 years from the Sale. The preceding restrictions will only apply for
1 year if the Sale occurs more than 48 but less than 60 months from the
In-Service Date. If the Sale occurs 60 months from the In-Service Date or later,
the preceding restrictions shall not apply. The preceding restrictions shall not
restrict the general marketing and sales activities of Qwest or its successors
or assigns.

        In the event of a Sale that results in a breach under Section 14.1,
Sprint's obligations under Sections 2.3, 6.1, 6.4, 7.7, 18, and Schedules 1.0
(Section 2.1.1), 8.0, 10.0 and 11.0 will no longer be valid or enforceable
during the time period End Users remain on the Sprint Network as outlined in the
immediately preceding paragraph.

        If during the term of this Agreement, including any phase-out period
(unless the Agreement has been terminated by Qwest pursuant to a Sprint breach
under Sections 14.1(i), (ii), or (iv), or by Sprint pursuant to Section 14.2, in
which case this provision shall not apply), Qwest enters into a Sale, on a stand
alone basis or otherwise, to any entity, Sprint will consent to that transaction
so long as the successor meets Sprint's reasonable credit requirements and the
successor agrees to be bound by all of the terms and conditions of this
Agreement, in which case Qwest shall be released from any continuing duties or
liabilities hereunder.

        15.2.    Sprint Transfer; Qwest Ceasing to Provide Private Label
Services    

        If Sprint transfers any part of the Network in the Qwest ILEC States,
short of a sale of all or substantially all of the Network, Sprint will require
that the purchasing entity, as part of the transfer, assume Sprint's obligations
under this Agreement as they pertain to the transferred portion of the Network
within the Qwest ILEC States. In the event of such a transfer, Sprint will
remain liable for all of its obligations under this Agreement for the portion of
the Network not transferred.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        If Sprint transfers or sells all or substantially all of its Network and
Facilities to an entity that is not an Affiliate, Sprint will require the
purchaser, as part of the sale/transfer, to assume all of Sprint's obligations
underneath this Agreement, in which case Sprint will be released from any
continuing duties or liabilities hereunder.

        If Qwest, directly or indirectly, approves any plan or proposal for
liquidation or dissolution of Qwest or winds up, liquidates, or dissolves and in
connection with that action Qwest ceases to provide Private Label Service to End
Users, Sprint may market to all of Qwest's former End Users.

16.   CONFIDENTIALITY

        16.1.    Restriction    

        Neither party will disclose any Confidential Information received from
the other party, except as expressly provided in this Agreement. Each party will
use the Confidential Information received from the other party only for the
purpose of this Agreement. If Qwest transfers or sells this Agreement to a
Strategic Competitor, Qwest and its successor will maintain the confidentiality
of this Agreement and all Confidential Information and will allow only those
individuals directly responsible for the operation of the Qwest (or its
successor) business unit that offers Private Label Services to access
Confidential Information.

        16.2.    Care    

        The receiving party must provide the same care to avoid disclosure or
unauthorized use of the Confidential Information as it provides to protect its
own similar proprietary information. All Confidential Information must be
retained by the receiving party in a secure place with access limited to only
those of the receiving party's employees, lenders, accountants, attorneys,
agents or others operating under the receiving party's control who need to know
that information for purposes of this Agreement and to third parties as the
disclosing party has consented to by prior written approval. Confidential
Information supplied is not to be reproduced in any form except as required to
accomplish the intent of this Agreement. As necessary to further the purposes of
this Agreement, with prior notice to Qwest, and subject to appropriate
restrictions regarding confidentiality no less restrictive than provided in this
Agreement, Sprint Spectrum L.P. may disclose Confidential Information, subject
to the terms of this Agreement, to any entity (i) for which it is building a
wireless network, or (ii) for which it has an obligation to associate the
wireless network of the entity to the Sprint Spectrum L.P. network.

        16.3.    Return    

        All Confidential Information, unless otherwise specified in writing,
must be returned to the disclosing party or destroyed after the receiving
party's need for it has expired or upon request of the disclosing party, and, in
any event, within 60 days of termination of this Agreement. At the request of
the disclosing party, the receiving party will furnish a certificate of an
officer of the receiving party certifying that Confidential Information not
returned to disclosing party has been destroyed. Notwithstanding the foregoing,
at the discretion of each party's legal counsel, a copy of the other parties
Confidential Information may be retained solely in the files of the party's
legal group for purposes of (i) winding up the termination of this Agreement;
(ii) for purposes of resolving any disputes arising out or related to this
Agreement; and (iii) complying with any applicable law, rule or legal obligation
of the party

--------------------------------------------------------------------------------



        16.4.    Limitation    

        The parties agree that the term "Confidential Information" does not
include information which:

(i)has been published or is otherwise in the public domain through no fault of
the receiving party;

(ii)prior to disclosure under this Agreement is properly within the legitimate
possession of the receiving party;

(iii)subsequent to disclosure under this Agreement is lawfully received from a
third party having rights in the information without restriction of the third
party's right to disseminate the information and without notice of any
restriction against its further disclosure;

(iv)is independently developed by the receiving party without access to the
Confidential Information;

(v)is obligated to be produced under order of a court of competent jurisdiction
or other similar requirement of a Governmental Authority, so long as the party
required to disclose the information provides the other party with prior notice
of the order or requirement.

        16.5.    Relief    

        The limitations of liability in this Agreement do not apply to either
party's violations of this Section. If either party violates or threatens to
violate this Section, the other party may exercise any right or remedy under
this Agreement and any other right or remedy that it may have (now or hereafter
existing) at law, in equity or under statute. The parties agree that damages for
violations of this Section may be difficult to ascertain or inadequate and that
if either party violates or threatens to violate this Section, the other party
may suffer irreparable harm and therefore may seek injunctive relief in addition
to any other right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute.

        16.6.    Information Security    

(i)To protect each party's Confidential Information from unauthorized use,
including disclosure, loss or alteration, the parties will meet the Security
Standards and (ii) inventory and test Security Standards before accepting the
other's Confidential Information.

(ii)Upon a parties' reasonable request, the other party will provide information
to enable requesting party to determine compliance with this Section 16.6.

(iii)Each party will promptly inform the other of any known or suspected
compromises of Confidential Information as a result of that parties' failure to
comply with the Security Standards.

(iv)On a periodic basis, but in no event more than twice in any twelve
(12) month period, a party may, upon ten (10) days' advance written notice,
perform a vulnerability assessment to determine the other party's compliance
with the Security Standards. If the requesting party has a reasonable basis to
believe that the other has breached or is likely to breach the Security
Standards, the requesting party may, upon five (5) days' advance written notice,
perform a vulnerability assessment, which assessment will be in addition to any
assessment in the ordinary course.

(v)At a party's reasonable request, the other will promptly cooperate to develop
a plan to protect Confidential Information from failures or attacks on the
Security Standards, which plan will include prioritization of recovery efforts,
identification of and implementation plans for alternative data centers or other
storage sites and backup capabilities.


17.   ASSIGNMENT

        Neither party may assign this Agreement without the other party's prior
written consent, except that (1) Sprint may assign the Agreement to a Sprint
Affiliate so long as the Sprint Affiliate is responsible for the maintenance and
operation of the Network and Facilities, (2) Qwest may assign the

--------------------------------------------------------------------------------




Agreement to a Qwest Affiliate so long as the Qwest Affiliate is responsible for
Qwest's obligations under this Agreement, and (3) the parties may transfer
consistent with the transfer rights and obligations in Section 15. Any
assignment in violation of this provision is null and void.

        This Agreement will be binding on the permitted successors and assigns
of both parties through merger or otherwise.

18.   REVIEW OF CERTAIN [****]

        Qwest, not more than [****] per rolling twelve months may request an
opportunity to verify the [****] (Section 9.2 and Schedule 1.0, Section 3),
[****] (Schedule 1.0, Section 2.3), Sprint Service Provider Affiliate Market
[****] (Schedule 1.0, Section, Section 2.5), and [****] (Schedule 1.0,
Section 2.1.1). Qwest will give Sprint at least 30 days advance notice of the
review request, along with the [****]. The parties will mutually develop
procedures for the review. Sprint's external auditor will conduct the review at
Qwest's expense. Sprint will charge the cost of the review under Section 7.2.
Sprint's external auditor will determine whether Sprint properly applied the
specified Agreement [****] to Qwest.

        Sprint's external auditor will issue a report within 30 days of
completing the review. If the external auditor can not meet the 30 day deadline,
it will notify Sprint, which will notify Qwest. Under no circumstances will the
report be issued more than 60 days after the completion of the review. The
review findings will be binding on the parties unless a party challenges the
findings within 30 days of receipt of the report. Either party may challenge the
auditor's findings by the dispute resolution procedure in Section 19.8. If a
party challenges the auditor's findings, the decision of the arbitrator will be
binding on the parties.

        If the review discloses an [****], Sprint will [****] on the next
reasonably available invoice. If the review discloses an [****] of the [****]
during the period covered by the audit, Sprint will [****] to Qwest on the next
reasonably available billing cycle. If the review discloses an [****], Sprint
will [****] and Qwest will [****] as required under this Agreement.

19.   GENERAL PROVISIONS

        19.1.    Notices and Inquiries    

        Except as otherwise provided, all notices and inquiries be in writing
and mailed (certified or registered mail, postage prepaid, return receipt
requested) or sent by hand or overnight courier, (with acknowledgment received
by the courier), or by facsimile (with facsimile acknowledgment) addressed as
follows:

If to Qwest:

Qwest Services Corporation
1801 California, Suite 5200
Denver, Colorado 80206
Attn: EVP Consumer Markets
FAX: 303.296.4252

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



With a copy to:

Qwest Services Corporation
1801 California, Suite 5200
Denver, Colorado 80206
Attn: General Counsel
FAX: 303.296.5974

If to Sprint:

Sprint Spectrum L.P.
[****]

With a copy to:

Sprint Spectrum L.P.
[****]

        Any party may from time to time specify a different address by notice to
the other party. Any notice is considered given as of the date delivered.

        19.2.    Construction    

        The definitions in this Agreement apply equally to both the singular and
plural forms of the terms defined. Whenever the context requires, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" are deemed to be followed by the phrase
"without limitation". Unless the context otherwise requires, any references to
any agreement, schedule or exhibit or to any other instrument or statute or
regulation are to it as amended and supplemented from time to time (and, in the
case of a statute or regulation, to any corresponding provisions of successor
statutes or regulations). Any reference in this Agreement to a "day" or number
of "days" is a reference to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
that calendar day is not a business day for Sprint or Qwest, then the action or
notice will be deferred until, or may be taken or given on, the next business
day. This Agreement will be construed according to its fair meaning and not
strictly for or against any party. No rule of construction requiring
interpretation against the draftsperson will apply in the interpretation of this
Agreement. Except as otherwise provided, if there are any inconsistencies
between any Schedule or Exhibit, and the body of this Agreement, the body of
this Agreement controls. If there are any inconsistencies between the Private
Label Operations Manual and this Agreement, this Agreement controls.

        19.3.    Independent Contractors    

        The parties do not intend to create any agency, partnership, joint
venture or other profit-sharing arrangement, landlord-tenant, or lessor-lessee
relationship, or any relationship other than seller-buyer. Qwest will not
represent itself (i) as an agent or representative of Sprint or (ii) as a Qwest
of PCS Service in any way not specifically provided for herein. Each party will
be solely responsible for the payment of compensation, workers' compensation,
unemployment insurance and for withholding or paying employment related taxes to
or with respect to its own employees. Sprint will be solely responsible for or
entitled to the payment or receipt of any fees paid to or received from third
party service providers with respect to data, content or services, if any.

        19.4.    Survival    

        The provisions of this Agreement that by its content survive the
termination of this Agreement will survive the termination.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        19.5.    Headings    

        The article and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision of this
Agreement.

        19.6.    Severability    

        Every provision of this Agreement is intended to be severable unless
expressly indicated otherwise (e.g. see Section 2). If any term or provision of
this Agreement is illegal, invalid or unenforceable for any reason whatsoever,
that term or provision will be enforced to the maximum extent permissible so as
to effect the intent of the parties, and the illegality, invalidity or
unenforceability will not affect the validity or legality of the remainder of
this Agreement. If necessary to effect the intent of the parties, the parties
will negotiate in good faith to amend this Agreement to replace the
unenforceable language with enforceable language which as closely as possible
reflects the intent.

        19.7.    Governing Law; Exclusive Venue    

        This Agreement will be governed by and construed in accordance with the
procedural and substantive laws of the State of New York without giving effect
to its choice of law rules. Other than disputes covered by the first paragraph
of Section 19.8, any cause of action or suit based upon or arising in connection
with this Agreement filed by Qwest must be filed as appropriate in Johnson
County, Kansas (State court) or Kansas City, Kansas (Federal Court), and must be
filed by Sprint in State or Federal court, as appropriate, in Denver, Colorado.

        19.8.    Dispute Resolution and Jury Waiver    

        For any dispute related to a [****] under Section 18, or a dispute
relative to the actual costs incurred by Sprint under the conversion
(Section 4), it will be submitted to the American Arbitration Association
("AAA"). The arbitration hearing will be before one arbitrator appointed by the
AAA, will not last more than 12 hours, will be governed by the Federal Rules of
Evidence and Federal Rules of Civil Procedure, will be conducted in Chicago,
Illinois, and will take place within 45 days of the filing of arbitration
notice.

        For all other disputes under this Agreement, each party waives its
respective rights to a trial by jury of all claims or causes of action
(including counterclaims) related to or arising out of this agreement or the
transactions contemplated by this agreement brought by any party against any
other party. This waiver applies to all subsequent amendments of this agreement.

        19.9.    Counterpart Execution    

        This Agreement may be executed in any number of counterparts with the
same effect as if each party had signed the same document. All counterparts will
be construed together and will constitute one agreement.

        19.10.    Entire Agreement; Amendments    

        This Agreement sets forth the entire agreement and understanding between
the parties as to the subject matters covered therein and supersede all prior
agreements, oral or written, and other communications between the parties
relating to the subject matter of this Agreement. Except as otherwise provided
in this Agreement, no amendment or modification of this Agreement will be valid
or binding upon the parties unless made in writing and signed by the duly
authorized representatives of both parties.

        19.11.    Parties in Interest; Limitation on Rights of Others    

        Except as otherwise provided in this Agreement, this Agreement is
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns. Nothing in this Agreement, whether express or implied,
will be construed to give any person other than the parties any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, conditions or provisions contained in this Agreement.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        19.12.    Waivers; Remedies    

        The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce the term, but any waiver is effective only if
in a writing signed by the party against which the waiver is to be asserted.
Except as otherwise provided in this Agreement, no failure or delay of any party
in exercising any right under this Agreement will operate as a waiver thereof,
nor will any single or partial exercise of any right, or any abandonment or
discontinuance of steps to enforce the right, preclude any other or further
exercise thereof or the exercise of any other right.

        19.13.    Force Majeure    

        If the performance of this Agreement is interfered with by any
circumstance beyond the reasonable control of the party affected, the party
affected by the force majeure is excused on a day-by-day basis to the extent of
the interference, if the party notifies the other party as soon as practicable
of the nature and expected duration of the claimed force majeure, uses all
commercially reasonable efforts to avoid or remove the causes of nonperformance
and resumes performance promptly after the causes have been removed. A "force
majeure" under this Section 19.13 includes (i) acts of God, such as fire, flood,
earthquake or other natural cause; (ii) terrorist events, riots, insurrections,
war or national emergency; (iii) strikes, boycotts, lockouts or other labor
difficulties, (iv) the lack of or inability to obtain permits or approvals,
necessary labor, materials, energy, components or machinery, telecommunication
line facilities or MDNs, and (v) judicial, legal or other action of any
Governmental Authority.

        19.14.    Disclosure    

        All media releases and public announcements or disclosures by either
party relating to this Agreement, its subject matter or the purpose of this
Agreement are to be coordinated with and consented to by both parties in writing
prior to the release.

        19.15.    Compliance with Laws    

        Each party will comply with all applicable material federal, state,
county and local laws, rules, regulations and orders that apply to it, its
operations and facilities.

20.   QUARTERLY REVIEW

        Within 30 days after the end of each financial quarter, the parties will
meet at a mutually agreed upon location to review the following areas and
subject matter to insure compliance with the Agreement:

•All rates in schedule 1.0

•Regulatory issues or changes

•Network planning and forecasting

•Schedule 7.0 and 9.0

•Private Label Operations Manual

•Fraud management

•Handset and device acquisition

•Interfaces (e.g. MAF and API)

•Roaming relationships

--------------------------------------------------------------------------------



•NEW PCS SERVICES (6.1)

21.   FRAUD

        21.1.    Fraud Monitoring    

        Sprint will monitor Network usage to attempt to detect fraudulent usage
using Qwest MSIDs. For Roaming networks, Sprint will monitor usage to detect
fraudulent usage only where Sprint has visibility to Roaming CDRs through a
system similar to "Roamex". Sprint makes no guarantee that any or all fraud will
be detected.

        21.2.    Fraud Reporting    

        Sprint will notify Qwest (electronically or by FAX, as Sprint deems
appropriate) of the detection by Sprint of "suspected" and "definitive" Cloning
Fraud, or suspected usage fraud. Sprint will determine, in its sole discretion,
whether an incident of Cloning Fraud is suspected or definitive, without any
liability to Qwest. Sprint and Qwest will both designate a single point of
contact to expedite the notices required under this Section, which contacts may
be changed at any time with reasonable prior written notice to the other
party.    Sprint's customary and ordinary procedures, as available from time to
time, to detect fraudulent usage made using Qwest's MSIDs on the Network will
not be inferior (except to the extent limited by Sprint's ability to access End
User data) to Sprint's internal fraud detection.

        21.3.    Fraud Liability    

        Sprint will track and process any credits requested by Qwest and
associated with suspected and definitive Cloning Fraud, only if the Cloning
Fraud exceeds a minimum threshold of $1,000 in the aggregate during any single
billing cycle.

        21.3.1. Suspecting Cloning Fraud on the Network

        In case of suspected Cloning Fraud, Sprint will not terminate PCS
Service to that MSID, unless Qwest directs Sprint to terminate PCS Service. If
Qwest directs Sprint to terminate service to the affected MSID, Sprint will
absorb the costs associated with that Cloning Fraud on the Network from the
point the Network usage alarm notifies Sprint of the suspected Cloning Fraud up
to [****] hours from the time Sprint provided notice of detection to Qwest.
Qwest will be responsible for all charges after expiration of the [****] hour
period. If Qwest does not request termination of service to the affected MSID,
Qwest will be responsible for all charges.

        21.3.2. Definitive Cloning Fraud on the Network

        In case of definitive Cloning Fraud, Sprint will terminate service to
the affected MSID concurrently with notice of detection to Qwest. Failure of
authentication may be considered definitive Cloning Fraud. Sprint will absorb
the costs associated with that Cloning Fraud on the Network. If Qwest
reactivates the End User or overrides Sprint's deactivation of PCS Service, then
Qwest is responsible for all Cloning Fraud and any other fraud or similar
activity on the End User account.

        21.3.3. End User Fraud

        Qwest is responsible for all costs and procedures associated with End
User fraud, such as subscription fraud, usage on lost or stolen handsets that
Qwest fails to deactivate, or fraud occurring in connection with Qwest's agents,
employees or representatives, such as employee-related theft.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



        21.3.4. Roaming Fraud

        [****] for Roaming fraud on Roaming networks that use systems that
report usage to Sprint for fraud detection (currently Roamex) that allow Sprint
timely visibility to Roaming CDRs, and the Roaming fraud is as a result of
translation issues between the Roaming network and the Network. Qwest will
assist Sprint to mitigate losses by performing countermeasures as requested by
Sprint. Sprint will track and process any credits requested by Qwest and
associated with Roaming fraud, only if the Roaming fraud exceeds a minimum
threshold of $1,000 in the aggregate during any single billing cycle. All other
Roaming fraud is Qwest's responsibility.

22.   ESSENTIAL SERVICES

        Subject to agreed upon Customized Services and to the extent the Network
has been or will be provisioned for essential service usage (similar to the
Government Emergency Telecommunication Service for wireline), Sprint will
provide that service to Qwest in parity with the provision of that service to
itself and eligible Customers.

This Agreement made as of the date first written above.

SPRINT SPECTRUM L.P.   QWEST WIRELESS LLC
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------


Name:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------


Title:
    

--------------------------------------------------------------------------------


 
Title:
    

--------------------------------------------------------------------------------


Date:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------


QWEST COMMUNICATIONS
CORPORATION ACKNOWLEDGES
ITS OBLIGATION IN SECTION 7.1
 
 
 
By:
    

--------------------------------------------------------------------------------


 
 
 
Name:
    

--------------------------------------------------------------------------------


 
 
 
Title:
    

--------------------------------------------------------------------------------


 
 
 
Date:
    

--------------------------------------------------------------------------------


 
 
 

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Schedule 1.0


PCS Services and other Services Pricing


1.     Description of Services, Rates and Charges

1.1.Itemized below are the services on the Network (with the associated rates
and charges) that comprise the PCS Service, and other services.

1.2.In addition to any Customized Service charges or fees and other fees charged
to Qwest under this Agreement, Sprint will charge and Qwest will pay a one time
market implementation fee of [****], which is payable within 30 days of the
Effective Date.

2.     PCS Service

2.1.Voice Service, MTSMS and MOSMS Charges

2.1.1.Voice Service Pricing and Adjustment within the Sprint Markets

Sprint will charge Qwest the airtime rates per minute set forth in Attachment
No. 1 for the End User's voice minutes of use within the Sprint Markets. The
rates on Attachment No. 1 include any applicable interconnection charges. [****]

For the time period equal to the shorter of (i) 75% of Qwest wireless users on
the Qwest network as of the Effective Date have been transitioned to the Network
or (ii) 12 months after the In Service Date, Qwest voice minutes of use will be
priced at the [****]+ minute level in the pricing table set forth in Attachment
No. 1. Thereafter, the Qwest voice minutes of use Service will be priced at the
actual total monthly minutes of use as detailed in Attachment No. 1.

Beginning with the first full fiscal quarter after Qwest has transferred to the
Sprint PCS network more than 75% of its wireless customers that exist as of the
In-Service Date, and then at the beginning of each fiscal quarter thereafter
(excluding any phase out period), Sprint will perform a review of the rates for
voice services in Attachment No. 1 to Schedule 1.0. Sprint will calculate
Average Retail Yield at the beginning of each fiscal quarter. If the Average
Retail Yield changes from one quarter to the next, for the rate associated with
the [****]+ monthly minute of use tier, as shown on Attachment No. 1 to
Schedule 1.0, Sprint will adjust Qwest's per minute rate by [****]% of the
percentage change, and provide Qwest with an amended Attachment No.1 to
Schedule 1.0. [****]. Any adjustments to the Qwest per minute rate will be
implemented as of the first day of the second month following the fiscal quarter
end.

Average Retail Yield is calculated by dividing the Billed Revenue for the
Calculation Period by the Billed Usage for the Calculation Period. The
Calculation Period is defined as the 6 months preceding the end of each fiscal
quarter. Billed Revenue means the average retail yield per user calculated
without revenue from Sprint Vision or other 3G services multiplied by the number
of Sprint subscribers (not including Sprint Service Provider Affiliate
subscribers and Customers that purchase services similar to the PCS Services)
for bill cycles that close within the Calculation Period. Billed Usage means the
usage associated with the Billed Revenue.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



2.1.2.MTSMS Charges

(a)End User MTSMS Message:    [****] per message

Each End User MTSMS message can include up to 160 characters. Individual
handsets may not be able to receive a MTSMS message if the handset is:
(a) turned off; (b) Roaming; or (c) traveling in a Sprint Service Provider
Affiliate Market that does not have text messaging capabilities. Qwest must pay
for each End User MTSMS message regardless of whether or not it is actually
delivered to a handset.

(b)Qwest MTSMS Messages:    [****] per message

Each Qwest MTSMS message can include up to 160 characters. Individual handsets
may not be able to receive a MTSMS message if the handset is: (a) turned off;
(b) Roaming; or (c) traveling in a Sprint Service Provider Affiliate Market that
does not have text messaging capabilities. Qwest must pay for each Qwest MTSMS
message regardless of whether or not it is actually delivered to a handset.

2.1.3.MOSMS Charges

TBD

2.2.Sprint 2G Data Service 2.2.1.Data Connection—Standard Pricing (including Web
browser): [****] per minute. Qwest will be charged for time spent by its End
User while connected to the data connection, including time spent browsing on
the Internet and reviewing or scrolling through Internet information on-line
while connected to the Network.

2.2.2.Data Connection—Alternative End User Specific Pricing (including web
browser): [****] MRC per month per subscribing End User MDN—available for the
voice service only price plans under this Agreement. A subscribing End User MDN
may use its minutes for either voice services or data connection. Each
subscribing End User MDN will also receive [****] End User MTSMS messages (of up
to 160 characters each). During any month in which the actual number of End User
MTSMS messages for an individual End User MDN exceeds [****] End User MTSMS
messages, an overage rate of [****] per End User MTSMS message will be charged
to Qwest.

2.2.3.Data Connection Materials

(a)Initial License Fee:    [****]

(b)Subject to Qwest's execution of the Data Connection License Agreement, Sprint
will provide to Qwest the following: (i) 2 original CD-ROMs which will contain
installation, maintenance and troubleshooting software required for data
connection, (ii) 2 original CD-ROMs which will contain a softcopy of the user
guide that Qwest must provide to all End Users to which Purchase provides data
connectivity, and (iii) instructions on how Qwest can obtain serial data
cables/cable adapters that are required for data connectivity, which Qwest will
be solely responsible for acquiring. Qwest may, at its sole expense, produce
printed copies of the user guide ("User Guide") to provide to End Users.
Pursuant to the terms of the Data Connection License Agreement, Qwest may
produce copies of the installation, maintenance and troubleshooting software
onto CD-ROMs acquired by Qwest ("Data Software") to provide to its End Users.
The Initial License Fee does not include any upgrades, enhancements,
modifications or maintenance of the User Guide or Data Software or installation,
maintenance and troubleshooting that may, at Sprint's sole discretion and at
prices determined solely by Sprint, be provided to Qwest.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



2.3.Toll and International Charges

2.3.1Toll Charges

Qwest End Users will use the Sprint Communication Company, L.P. ("SCC") long
distance network to carry interLATA and international long distance calls.
Sprint will provide long distance services for the transport of messages beyond
the applicable local exchange providers local calling area and bill and charge
interstate Toll at [****] per minute and intrastate domestic Toll at [****] per
minute in the Sprint Markets. Toll rates are the [****] of the interstate and
intrastate toll rates within the Qwest ILEC States [****]. Sprint will update
the Toll rates quarterly using the average rate over the last 6 months that has
been billed to Sprint. The updated rate will be implemented as of the 1st day of
the second month following the fiscal quarter end. This methodology will apply
until such time as Sprint can pass through the actual Toll cost to Qwest.

In addition to the Toll charges in the previous paragraph, Sprint will bill
Qwest for measured Toll calls or messages within a local calling area where
Sprint does not have the ability to rate or bill for those calls or messages on
a per call basis ("Unbilled Local Toll"). Unbilled Local Toll will not include
the cost of usage on Sprint dedicated trunks between any two Sprint switches.
Unbilled Local Toll will be billed to Qwest as follows:

Sprint will estimate Qwest's Unbilled Local Toll factor by calculating the
number of CDRs collected by SCC for all Sprint Toll for one month, subtracting
the number of CDRs recorded by Sprint for the same month, and then dividing the
product by the number of CDRs recorded by Sprint for the month. The monthly CDR
total for Sprint will be derived by extrapolating a subset of all bill cycles
for each month measured. The parties agree that the estimate of the Unbilled
Local Toll factor is [****]% (or [****]) as of the In-Service Date. The Unbilled
Local Toll factor will be adjusted quarterly. Sprint will bill Qwest for Toll at
the metered amount times the applicable Toll rate and for Unbilled Local Toll at
the metered usage for Toll multiplied by the Unbilled Local Toll factor of
[****], and then multiplied by the applicable blended Toll rate (based on
Qwest's previous quarter's blend of interstate and intrastate usage).

By way of example, if the number of CDRs collected by SCC for all Sprint Toll is
[****] CDRs, and the Toll recorded by Sprint is [****] CDRs, [****] minus [****]
equals [****] divided by [****] equals [****]% or [****]. Sprint will bill Qwest
for the monthly metered Toll based on usage multiplied by the applicable rate,
and will bill Qwest for Unbilled Local Toll by taking the Toll usage,
multiplying it by [****], and then multiplying the product by the applicable
blended Toll rate.

2.3.2International Charges

International toll will be billed at rates derived from [****].

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



2.4.Sprint 3G Data Service

For End Users that subscribe to the Sprint 3G Data Service, Sprint will charge
Qwest (i) the monthly recurring charges ("MRC") per MDN and (ii) Adjustment
Rate, as applicable, set forth in Attachment No. 1-A, for as long as the End
User subscribes to the Sprint 3G Data Service.

2.5.Sprint Service Provider Affiliate Market Charges

Sprint will charge Qwest the airtime rate per minute set forth in Attachment
No. 1-B for the End User's voice minutes of use in Sprint Service Provider
Affiliate Markets. The rate on Attachment No. 1-B includes any applicable
interconnection charges. [****]. If the Sprint Service Provider Affiliates
modify the rates charged to Sprint, then the rate in Attachment No. 1-B will be
modified to reflect the new rate. Sprint will give Qwest notice of any such
change as soon as commercially practical [****]

3.     Automatic Roaming Charges

Sprint will [****] Qwest domestic roaming charges plus all other applicable
charges, such as taxes and toll charges. International roaming rates will be
quoted and billed on a country or region specific basis. International roaming
rates are subject to revision by Sprint upon notice to Qwest. Automatic roaming
rates will be updated quarterly. The average domestic Roaming rate is [****] per
minute, and the average international outbound Roaming rate is [****] per
minute.

4.     Manual Roaming Charges

Manual Roaming charges are billed directly to the End User credit or calling
card by the serving carrier at carrier defined rates.

5.     PCS Service Fees

Sprint will charge Qwest the following Service Fees:

5.1.Initial MDN services activation (includes initial account set up): [****]

5.2.MDN service deactivation: [****]

5.3ESN swaps: [****]


All account services will be performed as set forth in this Agreement and the
Private Label Operations Manual.

6.     Other PCS Service Related Charges

6.1.Call Forwarding: [****] per minute, not including Toll. This charge does not
apply to call forwarding supporting ONS and integrated voicemail. If Sprint is
charged a different rate for call forwarding by Service Provider Affiliates, it
will [****] of the [****] rate. If Qwest's average per End User call forwarding
usage over any month exceeds Sprint's average Customer call forwarding usage by
[****], then the call forwarding rate will be reviewed and will be adjusted
upwards.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



6.2.Sprint Provided Operator Services: Sprint's [****] a method to be determined
by Sprint before the In-Service Date.

6.3.Sprint Provided Directory Assistance: Sprint's [****] on a method to be
determined by Sprint before the In-Service Date.

6.4.911 and E911: Standard airtime plus a charge per End User equal to what
Sprint charges it's Customers for E911 (currently [****] per user per month).

6.5.611—Direct Routing to Qwest's Customer Care:

6.5.1.Implementation: [****]

6.5.2.Airtime Rates: Standard airtime rates will apply including Toll charges,
as applicable.

This service allows Qwest's End Users to be directly routed to Qwest's customer
care when dialing 611. Sprint does not guarantee that the direct routing service
will function properly 100% of the time.

6.6.Toll Blocking: [****]

6.7.Call Waiting: [****]

6.8.Caller ID/Caller ID Blocking: [****]

6.9.Three Way Calling: [****]

6.10.Call Tracing: [****] per request

6.11.Voicemail (including current features): [****]

6.12.Voicemail Password Reset: [****]

6.13.Basic Network Fraud Monitoring: [****]

6.14.Wireless Number Portability: A charge per End User equal to what Sprint
charges its Customers for WLNP (currently [****] per user per month).

See Private Label Operations Manual for additional charges that may apply to any
additional services that Qwest may elect to purchase from Sprint.

7.     Billing Media and Reports

7.1.Billing media (standard billing interface) charge: [****] per
tape/cartridge/CD

7.2.Replacement or recreate billing media: [****] per tape/cartridge/CD plus
hourly rate to recreate data

7.3.Standard reports (see Private Label Operations Manual): [****]

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



7.4.Non-standard reports: As quoted

8.     Machine to Machine Interface ("API")

8.1.Implementation Fee: [****] (includes up to 100 hours of testing; additional
hours of testing will be billed at [****] per hour)

8.2.Monthly Fee: [****] (includes up to 8 hours of trouble resolution per month;
additional hours of trouble resolution will be billed at [****]

Sprint will provide Qwest with API. The API will allow Qwest to provision End
Users through Qwest's billing/activation system which will interface with and
update Sprint's billing system automatically. API will be able to perform End
User subscription activities that would otherwise be performed on the Sprint
maintained Private Label Services web site (e.g, activations, deactivations,
suspends). In order to receive the API, Qwest must obtain T-1 connection into
the Sprint data center at Qwest's expense. The API will be provided as set forth
in the Agreement and the Private Label Operations Manual.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Attachment No. 1 to Schedule 1.0

Voice Service Per Minute Pricing

Per Minute Airtime Charges

        This Attachment No. 1 contains the per minute rate charges for all PCS
Service usage (other than Sprint 3G Data Services, MTSMS, MOSMS,) in the Sprint
Markets. The rate charged by Sprint for Qwest's voice airtime minutes of use of
PCS Service is determined by the total monthly minutes that End User's use
during the monthly billing cycle. If the required minutes of use are obtained to
reach a certain tier, all usage during that month will be priced at the per
minute rate for that tier. By example, if in any one month Qwest End Users use
240,000,000 minutes of voice service, all 240,000,000 minutes will be billed at
$[****] per minute. The rates are:

Total Qwest Monthly Minutes of Use


--------------------------------------------------------------------------------

  Per Minute Rate

--------------------------------------------------------------------------------

[****]    

        If Qwest transfers the Agreement to a Strategic Competitor, the
following rates will apply:

Total Qwest Monthly Minutes of Use


--------------------------------------------------------------------------------

  Per Minute Rate

--------------------------------------------------------------------------------

[****]    

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Attachment No. 1-A to Schedule 1.0

Sprint 3G Data Service Bundled Price Plans—Add On to Voice Plans

        This Attachment No. 1-A contains the MRC, Adjustment Rate and other
charges for Sprint 3G Data Service on the Network, once it is made available to
Qwest. Qwest will be billed the following MRC, Adjustment Rate and other charges
for each End User that uses any Qwest service enabled by Sprint 3G Data Service:

Sprint Retail Vision Pack


--------------------------------------------------------------------------------

  Pictures

--------------------------------------------------------------------------------

  Premium

--------------------------------------------------------------------------------

  Professional

--------------------------------------------------------------------------------

  Professional

--------------------------------------------------------------------------------

 
   
   
  Not Pocket PC

  Pocket PC*

Sprint Retail Price Plan   [****]   [****]   [****]     [****] Qwest MRC  
[****]   [****]   [****]   $ TBD Adjustment Rate/Kb   TBD   TBD   TBD     TBD
Picture Mail   [****]   N/A   [****]     [****] Messaging unlimited unlimited
unlimited   [****]   [****]   [****]     N/A Downloads   TBD   TBD   N/A     N/A
Download Overage   TBD   TBD   N/A     N/A Business Connection-personal edition
  N/A   N/A   [****]     [****] Data/Web Browsing   [****]   [****]   [****]    
[****]

*Pocket PC means compatible with Microsoft Office.

        The pricing in this attachment is applicable only for the financial
quarter ending September 30, 2003.

        All pricing not identified herein will be mutually agreed upon by the
parties a minimum of 30 days before Sprint 3G Data Service is available.

Adjustment Charge:

        On a monthly basis, Sprint will calculate the Sprint average kilobytes
per subscriber ("SAKPS") and the Qwest average kilobytes per subscriber
("QAKPS"). If the QAKPS exceeds the SAKPS, Sprint will charge Qwest an amount
equal to the difference between the SAKPS and the QAKPS multiplied by the total
number of End users, multiplied by the Adjustment Rate detailed above.

        SAKPS is equal to the total number of kilobytes generated by Sprint end
users divided by the average number of Sprint end users for the quarter.

        Average number of Sprint end users for the quarter is equal to the
beginning number of Sprint subscribers plus the ending number of Sprint
subscribers, divided by two.

        QAKPS is equal to the total number of kilobytes generated by Qwest End
Users divided by the average number of Qwest End Users for the quarter.

        Average number of Qwest End Users for the quarter is equal to the
beginning number of Qwest End Users plus the ending number of Qwest End Users,
divided by two.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Attachment No. 1-A to Schedule 1.0 (continued)

Sprint 3G Data Service Bundled Price Plans—Data Only

        Sprint can not currently offer or bill Qwest for Sprint 3G Data Service
used by PDA's and laptops. The parties will work together to put in place the
necessary systems and procedures to allow Sprint to offer Sprint 3G Data
Services on End User PDA's and laptops.

Sprint 3G Data Service Rate Review

I.     Six Months After In-Service Date

        Six months after the In-Service Date, the parties will meet to review
the rates contained in Attachment No. 1-A to Schedule 1.0. If the parties
mutually agree, the rates in this Attachment 1-A will be further adjusted.

II.    Quarterly Sprint 3G Data Service [****]

        The pricing to be charged to Qwest for Sprint 3G Data Services will be
based on [****]. This pricing will be updated quarterly. To the extent Sprint
bills Customers [****], Qwest shall also [***].

        **** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Attachment No. 1-B to Schedule 1.0

Voice Service Per Minute Pricing—Sprint Service Provider Affiliate Markets

Per Minute Airtime Charges

        This Attachment No. 1-B contains the per minute rate charge for voice
service in the Sprint Service Provider Affiliate Markets.

 
   
   
Per Minute Rate:   [****]    

        For usage within the Sprint Service Provider Affiliate Markets, the Toll
rate and International rate will be based on the [****].

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



Schedule 2.0

Sprint Markets


Description


--------------------------------------------------------------------------------

Atlanta, GA Birmingham, AL Boston, MA Buffalo, NY Charlotte, NC Chicago, IL
Cincinnati, OH Cleveland, OH Columbus, OH Dallas, TX Denver, CO Des Moines, IA
Detroit, MI Hartford, CT Honolulu, HI Houston, TX Indianapolis, IN Jacksonville,
FL Kansas City, MO Knoxville, TN Las Vegas, NV Little Rock, AR Los Angeles, CA
Louisville, KY

--------------------------------------------------------------------------------



Schedule 2.0 (continued)

Sprint Markets

Description


--------------------------------------------------------------------------------

Memphis, TN Miami, FL Milwaukee, WI Minneapolis/St. Paul, MN Nashville, TN New
Orleans, LA New York, NY Oklahoma City, OK Omaha, NE Orlando, FL Philadelphia,
PA Phoenix, AZ Pittsburgh, PA Portland, OR Puerto Rico Richmond, VA Salt Lake
City, UT San Antonio, TX San Diego, CA San Francisco, CA Seattle, WA St. Louis,
MO Tallahassee, FL Tampa, FL Virgin Islands

--------------------------------------------------------------------------------



Schedule 2.0 (continued)

Sprint Markets

Description


--------------------------------------------------------------------------------

Washington DC Wichita, KS

--------------------------------------------------------------------------------



Schedule 2.1

Sprint Service Provider Affiliate Opt-In Markets


Description


--------------------------------------------------------------------------------

Adel, GA Albany, GA Albert Lea, MN Alexandria, MN Amarillo/Abilene, TX Aurora,
MO Austin, MN Bemidji, MN Bend, OR Bentonville, AR Blue Ridge, GA Bowling Green,
KY Brainerd, MN Branson, MO Brunswick, GA Calhoun, GA Cape Girardeau, MO
Cedartown, GA Chatsworth, GA Cle Elum, WA Columbia/Jefferson City, MO Columbus,
GA Cordele, GA Daleville, AL Dalton, GA Detroit Lakes, MN

--------------------------------------------------------------------------------



Schedule 2.1 (continued)

Sprint Service Provider Affiliate Opt-In Markets

Description


--------------------------------------------------------------------------------

Dothan, AL Douglas, GA Dublin, GA Duluth, MN East Grand Forks, MN El Paso,
TX/Albuquerque, NM Elijay, GA Ellensburg, WA Emporia, KS Ephrata, WA Evansville,
IN Fairbault, MN Fairmont, MN Fargo, ND Fayetteville, AR Fergus Falls, MN
Flagstaff, AZ Fort Smith, AR Fresno, CA Grand Forks, ND Grand Rapids, MN Gray,
GA Green Bay, WI Greenwood, AR Hannibal, MO Hawkinsville, GA Hermiston, OR

--------------------------------------------------------------------------------



Schedule 2.1 (continued)

Sprint Service Provider Affiliate Opt-In Markets

Description


--------------------------------------------------------------------------------

Hibbing, MN Homerville, GA Hood River, OR Hutchinson, MN Jackson, WY Jamestown,
ND Jasper, GA Joplin, MO Junction City, KS Kennewick, WA Kirksville, MO
LaGrange, GA Langdale, AL Lebanon, MO Logan, UT Macon, GA Madras, OR Manhattan,
KS Mankato, MN Marion, IL Marshall, MN McPherson, KS Medford, OR Milledgeville,
GA Milton-Freewater, OR Monett, MO Moorhead, MN

--------------------------------------------------------------------------------



Schedule 2.1 (continued)

Sprint Service Provider Affiliate Opt-In Markets

Description


--------------------------------------------------------------------------------

Moses Lake, WA New Ulm, MN Opelika, AL Owatonna, MN Pasco, WA Pendleton, OR
Perry, GA Pittsburg, KS Poplar Bluff, MO Prosser, WA Pueblo, CO Quincy, IL Red
Wing, MN Reno, NV Rochester, MN Rolla, MO Rome, GA Russellville, AR Salina, KS
Sikeston, MO Spokane, WA Springfield, MO St. Cloud, MN Sunnyside, WA The Dalles,
OR Tifton, GA Terra Haute, IN Valdosta, GA

--------------------------------------------------------------------------------



Schedule 2.1 (continued)

Sprint Service Provider Affiliate Opt-In Markets

Description


--------------------------------------------------------------------------------

Virginia, MN Wadena, MN Wahpeton, MN Walla Walla, WA Waycross, GA Wenatchee, WA
West Plains, MO White Salmon, WA Wichita Falls/Stillwater Wilmar, MN
Worthington, MN Yakima, WA Zimmerman, MN

--------------------------------------------------------------------------------



Schedule 2.2

Sprint Service Provider Affiliate Opt-Out Markets


Description


--------------------------------------------------------------------------------

Albany, NY Ashville/Hendersonville, NC Augusta, GA Baton Rouge, LA Beaumont, TX
Biloxi, MS Bloomington, IL Burlington, IA Cambridge, OH Cedar Rapids, IA
Champaign, IL Charleston, IL Charleston, SC Charleston, WV Clarksburg, WV
Clinton, IA Columbia, SC Danville, IL Davenport, IA Decatur, IL Derry, NH
Dubuque, IA Effingham, IL Erie, PA

--------------------------------------------------------------------------------



Schedule 2.2 (continued)

Sprint Service Provider Affiliate Opt-Out Markets

Description


--------------------------------------------------------------------------------

Ft. Wayne, IN Galesburg, IL Geneseo, IL Grand Island, NE Grand Rapids, MI
Greenville/Spartanburg, SC Hagerstown, MD Hot Springs, AR Huntsville, AL
Jackson, MS Jacksonville, IL Jamestown, NY Kankakee, IL Kingsport, TN La Salle,
IL Lima, OH Lincoln, IL Litchfield, IL Logan, WV Lynchburg, VA Manchester, NH

--------------------------------------------------------------------------------



Schedule 2.2 (continued)

Sprint Service Provider Affiliate Opt-Out Markets

Description


--------------------------------------------------------------------------------

Mattoon, IL Mendota, IL Montgomery, AL Mount Vernon, IL Muscatine, IA Pekin, IL
Pensacola, FL Peoria, IL Poughkeepsie, NY Roanoke, VA Rock Island, IL Rocky
Mount, NC Savannah, GA Shreveport, LA Sioux City, IA Sioux Falls, SD South Bend,
IN Springfield, IL Syracuse, NY Texarkana, TX Vandalia, IL Waterloo, IL

--------------------------------------------------------------------------------



Schedule 2.2 (continued)

Sprint Service Provider Affiliate Opt-Out Markets

Description


--------------------------------------------------------------------------------

Williamsport, PA Wilmington, NC York/Harrisburg, PA

--------------------------------------------------------------------------------



Schedule 2.3

Sprint Service Provider Affiliate Exclusive 3G Data Markets


Description


--------------------------------------------------------------------------------

Adel, GA Albany, GA Blue Ridge, GA Brunswick, GA Calhoun, GA Cedartown, GA
Chatsworth, GA Columbus, GA Cordele, GA Daleville, AL Dalton, GA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Dothan, AL Douglas, GA Dublin, GA Elijay, GA Gray, GA Hawkinsville, GA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Homerville, GA Jasper, GA LaGrange, GA Langdale, AL Macon, GA Milledgeville, GA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Opelika, AL Perry, GA Rome, GA Russellville, AR Tifton, GA Valdosta, GA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Waycross, GA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Albany, NY Ashville/Hendersonville, NC Augusta, GA Baton Rouge, LA Beaumont, TX
Biloxi, MS Bloomington, IL Burlington, IA Cambridge, OH Cedar Rapids, IA
Champaign, IL Charleston, IL Charleston, SC Charleston, WV Clarksburg, WV
Clinton, IA Columbia, SC Danville, IL Davenport, IA Decatur, IL Derry, NH
Dubuque, IA Effingham, IL Erie, PA

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Ft. Wayne, IN Galesburg, IL Geneseo, IL Grand Island, NE Grand Rapids, MI
Greenville/Spartanburg, SC Hagerstown, MD Hot Springs, AR Huntsville, AL
Jackson, MS Jacksonville, IL Kankakee, IL Kingsport, TN La Salle, IL Lima, OH
Lincoln, IL Litchfield, IL Logan, WV Lynchburg, VA Manchester, NH

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Mattoon, IL Mendota, IL Montgomery, AL Mount Vernon, IL Muscatine, IA Pekin, IL
Pensacola, FL Peoria, IL Poughkeepsie, NY Roanoke, VA Rock Island, IL Rocky
Mount, NC Savannah, GA Shreveport, LA Sioux City, IA Sioux Falls, SD South Bend,
IN Springfield, IL Syracuse, NY Texarkana, TX Vandalia, IL Waterloo, IL

--------------------------------------------------------------------------------



Schedule 2.3 (continued)

Sprint Service Provider Affiliate Exclusive 3G Data Markets

Description


--------------------------------------------------------------------------------

Williamsport, PA Wilmington, NC York/Harrisburg, PA

--------------------------------------------------------------------------------




Schedule 3.0


STRATEGIC COMPETITORS

        The companies, or their successors, or affiliates controlled by the
company, or under common control with the company, that use the following trade
names as of the In-Service Date are considered Strategic Competitors:

1.Cingular

2.AT&T Wireless

3.Nextel

4.Verizon Wireless

5.T-Mobile

6.Verizon

7.SBC

8.Bell South

9.DT or Deutsche Telecom

        Sprint may add or remove a company as a Strategic Competitor one
(1) time per twelve (12) month period. Sprint will provide Qwest thirty
(30) days advance notice of any change to the list of Strategic Competitors. Any
company added may only be one that provides PCS service on a nationwide basis or
owns greater than 20% of a company that provides PCS service on a nationwide
basis.

        If BellSouth, SBC, or DT's interest in their respective wireless
carriers falls to twenty percent (20%) or lower, they shall no longer be
considered Strategic Competitors.

--------------------------------------------------------------------------------



Schedule 4.0

CONVERSION PLAN FLOWCHART

         GRAPHIC [g626839.jpg]

--------------------------------------------------------------------------------



Schedule 5.0   Change Management Process    

        As part of the parties' ongoing relationship, plans for material changes
to interfaces between the companies will be discussed. If material changes are
to be made as permitted under the Agreement to Qwest interfaces with Sprint
(e.g. API, MAF), Sprint will provide Qwest as much notice as possible, but no
less than 120 days advance notice. Not more than 30 days after the notice,
Sprint will provide technical and functional information necessary for Qwest to
coordinate and implement any changes required in its processes.

        If Sprint does not give notice within the time frames outlined in
Schedule 5.0, the parties will work together to create a mutually acceptable
work around.

--------------------------------------------------------------------------------




SCHEDULE 7.0


Network Performance Service Level Agreement


        In addition to the defined terms in the Agreement, the following defined
terms apply to Schedule 7.0:

        "Base Service Level" means X% of the monthly national average for the
Network in Sprint Markets for % Dropped Calls and % Blocked Calls. "X" will be
determined based on the mix of Qwest 2G handsets and 3G handsets as detailed in
below, and as reported monthly on the Service Report. If 80% or more of Qwest's
End User handsets and devices using the Network are 2G, "X" will be 130. If
between 80% and 40% of the Qwest End User handsets and devices using the Network
are 2G, then "X" will be 120. If less than 40% of the Qwest End User handsets
and devices using the Network are 2G, then "X" will be 110.

        "Blocked Call" means an originating or terminating call that cannot be
completed due to a Network difficulty, which could include a lack of RF
resources, transport capacity, coverage issues, switching capacity or a failed
network element. Blocked calls can also occur when the trunking facility
connecting the switch to the local or long distance network is not available due
to a capacity issue or facility outage. Calls that do not connect due to
problems on other networks are not included as Blocked Calls.

        "Dropped Call" means calls that successfully complete the call set-up
process but are subsequently dropped due to any reason other than intentional
call termination caused by the user (i.e. depress "END" key).

        "Service Report" means the monthly report which shall include detailed
Network statistics on a Market by Market basis for the Markets within the Qwest
ILEC States and a summary of the Network statistics for all of the Markets
within the United States. The Service Report shall be in a form consistent with
the Qwest Service Area Network Performance Summary provided to Qwest at
9:37 a.m. on July 9, 2003 (as identified on the report), by Sprint.

        "Sprint Market Performance means the average % Dropped Calls and %
Blocked Calls performance for an individually reported Sprint Market within the
Qwest ILEC States.

Reporting Requirements

        Sprint shall provide the Service Report to Qwest on the 15th of each
month. Sprint agrees to supply additional data reasonably requested by Qwest to
allow Qwest to measure the performance of the PCS Service. The first Service
Report will contain the performance metrics for the two months prior to the
In-Service Date.

Service Remediation

        If a Sprint Market Performance is greater than the Base Service Level
over any consecutive three month period of time (a "Market Failure"), Sprint
shall take all necessary actions to remedy the Market Failure at no cost to
Qwest. The Market Failure shall be considered to have commenced upon Qwest's
receipt of the Service Report which evidences the Market Failure.

        Upon a Market Failure, Sprint shall complete the following steps, in the
timeframes indicated, in order to improve the Sprint Market Performance in the
effected Sprint Market(s) to meet the Base Service Levels.

a.Sprint shall provide Qwest within 30 days of the Market Failure, a written
plan to improve the service in the effected Sprint Market to equal or exceed the
Base Service Levels. At a minimum, the plan shall include, planned network
maintenance or repair, planned network capacity expansion and the timetable to
complete these efforts.

b.Sprint will provide Qwest with written monthly status reports during the
pendency of Sprint's remediation efforts.

--------------------------------------------------------------------------------



c.If after the remediation plan has been put in place, Qwest does not believe
the plan is acceptable, Qwest may escalate the issue to Sprint's highest ranking
network executive (currently Kathy Walker, SVP Network Services), who will meet
with Qwest and discuss the issue and find a path to resolution.

d.If the Sprint Market Performance fails to meet the Base Service Level for 12
consecutive months from the implementation of the remediation plan (a "Chronic
Failure"), and Qwest's minutes of use in the effected Sprint Market in which the
Chronic Failure has occurred have increased by at least 3% year over year, then
Sprint will increase its approved coverage capital expenditure budget for the
current year in the effected Sprint Market by 20%. By way of example, if a
Chronic Failure arises in February 2005, and the minutes of use in February 2005
for the effected Market were 51,500,000 as compared to 50,000,000 for
February 2004 (a 3% increase), than Sprint shall be obligated to increase their
approved coverage capital expenditure by 20%.

In the event of a Chronic Failure, the exclusivity obligations contained in
Section 2.2 of the Agreement shall be null and void.

Future Data SLA

        The parties shall negotiate appropriate service levels and a remediation
plan for Sprint 3G Data Services (the "Data SLA") within 9 months from the date
Sprint 3G Data Services are first made available to Qwest. The Data SLA shall be
reflective of Sprint's standard Network measurements for its data services.

Base Service Level Review

        30 days after all legacy Qwest subscribers are transitioned to the
Network, the parties will meet to review the Base Service Levels and adjust as
mutually agreed.

--------------------------------------------------------------------------------



Schedule 8.0

I.     Identified Custom Services for Implementation of the Integration Portion
of the Conversion Plan

        This Section I includes Customized Services that the parties have
identified that will be required prior to the In-Service Date. The cost of this
work, which will be paid by Qwest, will be determined by mutual agreement of the
parties via the Work Order Policy & Process detailed in the Private Label
Operations Manual. The following Custom Services have been identified that will
support the PCS Service.

1.Sprint 3G Data Service—Batch Provisioning & Limited Wholesale Billing
Capabilities: Implement a batch provisioning process for End Users on the Sprint
3G Data Service and support MRC billing for unlimited usage, as well as billing
for Premium Services.

Cost: TBD

2.Qwest 2G data service: Sprint will provide the appropriate IP routing solution
to the Qwest BrowseNow service.

Cost: TBD

3.MTSMS: Provide for a SMPP interface to the Sprint messaging gateway for the
delivery of MTSMS messages to End Users.

Cost: $[****]

4.MOSMS: Provide for the activation and billing of MOSMS service for End Users.
MOSMS may not be available at the In-Service Date, and Sprint will use
commercially reasonable efforts to make MOSMS available to Qwest when it makes
MOSMS available to Customers.

Cost: TBD

5.One Number Service: Provide for call forwarding to the Qwest One Number
Service, which service will be consistent with the current Qwest product. This
service will not be available with the Sprint standalone voicemail service.

Cost: $[****], unless network development required

6.Integrated Voicemail: Provide for call forwarding to the Qwest voicemail
platform via the public switched telephone network. Additionally, support the
delivery of message waiting indication from the Qwest voicemail platform to the
End User.

Cost: $[****], unless network development required

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



7.Qwest Dialing Patterns and Abbreviated Dialing Codes: TBD

8.Voice Activated Dialing: TBD

9.Pre-In-Service Date Testing Environment: Sprint will make available to Qwest a
testing environment for API and Sprint 3G Data Services provisioning.

Timeframe: Mutually agreed upon timeframe.

Cost: $[****]

10.Provision Multiple Call Forwarding Numbers: Provide for a machine-to-machine
interface to provision a unique call forwarding number for each End User. This
functionality is necessary to support Qwest's One Number Service and Integrated
Voicemail Service. If a machine-to-machine interface is not available at the
In-Service Date, Sprint will provide an alternative solution until the
machine-to-machine interface is available.

Cost: TBD

11.WLNP, positive confirmation for Port-in and Port-out requests: Provide an
automatic notification for the completion of port requests. This will be
available when WLNP is required, or shortly thereafter.

Cost: $[****]

II.    Identified Customized Services Post In-Service Date

        This Section II identifies certain Customized Services that may be
required after the In-Service Date. The cost of this work, which will be paid by
Qwest, and the timeframes to complete, will be determined by mutual agreement of
the parties via the Work Order Policy & Process detailed in the Private Label
Operations Manual. The contemplated Customized Services are as follows:

1.Sprint 3G Data Service—Automated Provisioning and Enhanced Wholesale Billing
Capabilities: Implement an automated, machine-to-machine interface for
provisioning End Users on the Sprint 3G Data Service and support enhanced
wholesale usage billing as well as enhanced billing for Premium Services.

2.Qwest Directory Assistance: Provide for the ability to support specific
routing to a Qwest provided directory assistance service.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



3.Qwest Operator Service: Provide for the ability to support specific routing to
a Qwest provided operator services platform.

4.Enhanced 611 routing (customer care routing): Provide for a routing solution
that is more reliable than the solution being utilized at the In-Service Date.

5.Dedicated Test Environment: Provide for an on-going testing environment for
API and Sprint 3G Data Services provisioning. Timing, content and cost: TBD.

6.Customer Service Area (CSA) selection API: Provide for a machine-to-machine
interface for the assignment of the correct CSA based on End User address or zip
code.

7.MDN Reservation: Provide for an enhancement to the API to support the
reservation of an MDN without the need for an ESN for a defined time period.

8.WLNP Trouble Resolution: Develop a machine-to-machine API that mirrors the
existing graphic user interface ("GUI") for WLNP trouble resolution

9.Clarify Trouble Management System API: Develop a machine-to-machine API that
mirrors the existing GUI for trouble resolution.

10.API Upgrade: Upgrade CORBA IDL interface to XML based system.

11.End-to-End Transaction Feedback: Provide automatic positive response from the
network elements to the Qwest interfaces for provisioning transactions.

12.Multiple Bill Cycles: Support for multiple bill cycles within the wholesale
billing system in order to support future bundled pricing.

--------------------------------------------------------------------------------






Schedule 9.0


Inter-company Service Levels


1.Introduction.    This Schedule describes Sprint's duties, obligations and
responsibilities to support certain inter-company transactions necessary for
Qwest to implement and maintain Private Label Service for End Users and Qwest's
related responsibilities.

2.Definitions.    For purposes of this Schedule, the following terms have the
following meanings. Capitalized terms used but not defined in this Schedule have
the meaning provided in the Agreement.

a."Available" or "Availability" means the time period during which the Sprint
systems and applications are functioning excluding any maintenance windows. (as
further described in the Private Label Operations Manual) and/or planned
outages.

b."Common Systems" means Sprint's internal Network provisioning and billing
applications that support PCS Service and other Sprint services.

c."MTTB" or "Mean Time to Bypass" has the meaning given to it in the Private
Label Operations Manual.

d."Problem Response Time" means the elapsed time measured from the time at which
an issue is reported to Sprint until the time Qwest receives a Resolution Report
back from Sprint.

e."Service Level Objective" or "SLO" means the standards for Common Systems and
Unique Systems detailed below.

f."Severity Level" means the urgency of an issue as described in the Private
Label Operations Manual.

g."Unique Systems" means Sprint's internal MAF and API applications that are
unique to the Sprint business unit that supports PCS Service.

3.Common Systems

SLO for Common Systems

At a minimum, Qwest shall receive the same level of service as do Sprint's
internal users that support Customers.

Service Level Credit

No SLC will apply to any failure to meet the Common Systems SLO, but Sprint will
address any issue consistent with the Severity Levels that will be included in
the Private Label Operations Manual.

4.Unique Systems

SLO for Machine to Machine (M2M) API

M2M API systems Availability will be [****].

Service Level Credit For M2M

If the M2M API Availability over one month is below [****], but above [****],
Sprint shall credit Qwest's next invoice [****]. If the M2M API Availability
over one month is below [****], Sprint shall credit Qwest's next invoice [****].
If the M2M API Availability is below [****] for any two consecutive months,
Sprint will credit Qwest's corresponding invoice [****] in the second month.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



SLO for MAF Feed

MAF Feed system Availability will be [****].

Service Level Credit for MAF Feed

If the MAF Feed Availability over one month is below [****], but above [****],
Sprint shall credit Qwest's next invoice [****]. If the MAF Feed Availability
over one month is below [****], Sprint shall credit Qwest's next invoice [****].
If the MAF Feed Availability is below [****] for any two consecutive months,
Sprint shall credit Qwest's corresponding invoice [****] in the second month.

5.Problem Response Time

SLO for Problem Response Time

The Problem Response Time for Qwest for each Severity Levels will be no worse
than the MTTB experienced by Sprint internally for its back office provisioning
and billing systems.

Service Level Credit for Problem Response Time

There is no SLC for failures to mean MTTB's or Problem Response Times. Sprint
will use the Severity Levels in the Private Label Operations Manual to remedy
any failure to meet the SLO for Problem Response Time, including any necessary
escalation.

6.Future SLO

Within six months after the In-Service Date, the parties will develop system
performance metrics and SLO's and SLC's that are representative of Qwest-Sprint
specific operational transactions (e.g. activation throughput, Qwest unique
Common Systems issues), and follow the methodology used in Section 4 above.

7.Forecast

Qwest will provide Sprint on a quarterly basis with reasonable forecasts of its
expected M2M transactions for the following 6 month period that will include
peak-hour transactions. This forecast will be in a form reasonably acceptable to
Sprint. Except as provided in Section 10 of this Schedule 9, Qwest shall have no
liability for the failure of the forecast to accurately predict the actual
results.

8.Reporting

Sprint will submit to Qwest a standard report or set of standard reports, in a
form to be agreed upon by the parties within 30 days from the Effective Date,
itemizing on a monthly basis Sprint's performance during the previous calendar
month against the SLO's in this Schedule. This report will be submitted no later
than the 15th day of the month for the previous month

9.SLO Review

Sprint will identify root causes, correct problems and attempt to minimize
recurrences of missed SLOs identified in this Schedule. Such investigation may
include:

a.investigating the root causes of any failure to achieve the SLO;

b.reporting potential issues to Qwest that reasonably could be expected to have
a material adverse effect on Qwest's operations or provision of the Private
Label Services; and

c.making written recommendations to Qwest for improvement in Sprint's processes
and procedures and a timeline for completing same.

Qwest agrees to correct problems and minimize recurrence of same for which Qwest
is responsible and that prevent Sprint from meeting the SLOs.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------



10.SLC Will Not Apply

Sprint will be relieved of responsibility for any SLCs to the extent the
following cause the failure to meet a SLO:

•Qwest's failure to adhere to Sprint's written instructions contained in the
Private Label Operations Manual regarding processing transactions under load;

•Qwest's failure to perform Qwest's obligations as set forth in the Agreement to
the extent such failure directly causes Sprint to be liable for SLCs;

•circumstances that constitute a Force Majeure Event;

•problems directly caused by components (hardware/software/network) for which
Qwest is responsible; and

•Qwest materially exceeds forecasted M2M transactions under this Schedule 9.



11.Notification and Contact Information

Within 30 days from the Effective Date, Sprint and Qwest will each designate a
primary contact and an alternate primary contact in order to assure timely
communication between the parties on SLO issues. Within 30 days from the
Effective Date, each party will also designate a "Management Contact" to be
responsible for escalation of unresolved issues. Each party agrees to have
responsible employees available 24 hours a day, seven days a week, to manage
inter-company service issues. Each party agrees to keep its contact information
timely and accurate. The contact information will be included in the Private
Label Operations Manual.

If Qwest learns of a service failure that would result in a missed SLO, Qwest
will timely notify Sprint. The parties will mutually agree on a mechanism to
accurately track the time of notification for purposes of determining Sprint's
achievement of Severity 1 Problem Response Time Service Levels, as identified in
the Private Label Operations Manual.

Sprint will schedule maintenance interruption to inter-company services in
accordance with the established maintenance windows identified in the Private
Label Operations Manual

12.Severity Levels

a.Sprint will determine issue severity in accordance with the Sprint Severity
Levels which will be included in the Private Label Operations Manual.

b.Selection of a rating for each outage/failure will be determined by Sprint in
its reasonable discretion.

c.In the case of Severity 1 or 2 incidents, Sprint may suggest, and assist in
the implementation of workarounds in order to reduce the severity of the
incident. Parties must jointly agree to the proposed workarounds.

13.Disaster Recovery

Sprint has adequate disaster recovery plans in place to allow restoration of all
inter-company services and systems which support the provision, billing and
maintenance of the PCS Services supplied to Qwest under the Agreement.

14.End User Tier II and Above Network Support.

Sprint shall provide to Qwest Tier II and greater Network support for End Users
as further described in the Private Label Operations Manual, at a level
consistent with the support provided by Sprint to Customers.

--------------------------------------------------------------------------------




Schedule 10
Handset Agreement Term Sheet


        Subject to the limitations in the OEM Agreements, Sprint and Qwest will
negotiate and execute a Handset Agreement with the following general terms and
concepts:

•Sprint will purchase handsets and the corresponding software and parts (the
"Products") through Sprint's procurement agreements ("OEM Agreements") with its
handset manufacturers (the "Manufacturers") and sell those Products to Qwest
[****] to be negotiated.

•Sprint will provide Qwest a list of the handsets and devices that Sprint plans
to make available to Qwest at least [****] before the handsets or devices are
offered to Customers. The list of handsets and devices will identify any unique
or initial run handsets and devices that may only be available in an initial
quantity of [****] as described below in the fourth bullet.

•If Sprint decides to add a handset to its offerings less than [****] before the
handsets will be offered to Customers, Sprint in good faith will provide Qwest
as much notice as possible to allow Qwest to offer the handset to End Users
[****].

•For any handset or device that has been identified as being in short supply, at
Qwest's request Sprint will provide an initial quantity of [****] of these
handsets or devices (which will be Qwest's minimum initial order for short
supply handsets) to Qwest no later than [****] after Sprint makes the
handsets/devices available to Customers, which time period shall be reduced to
[****] past the In-Service Date. .

•After the initial [****] handsets, Qwest orders for any short supply
handsets/devices will be filled over [****] after Sprint's Direct Sales Channels
have received adequate inventory, in Sprint's reasonable judgment, in accordance
with industry standards. "Direct Sales Channels" mean Sprint's third party
distributors with national reach (e.g. Radio Shack and Best Buy), its direct
sales locations (e.g. Sprint branded stores), and Sprint's internal business
sales channels at a minimum of 50% of its proportionate share when compared to
the total amount Sprint requires for its own needs. The allotment process and
minimum purchase quantity will be customized based upon individual manufacturers
capabilities and polices.

        For example, if Sprint's total requirement for a short supply
handset/device is [****] and Qwest's total requirement for the same short supply
handset/device is [****], Qwest's proportionate share is then equal to [****].
After the initial [****] handsets/devices are filled, Qwest's future allotments
of the same short supply handset/device will be at least ([****] of the
proportionate share) of the next available quantity, and that [****] will be
filled [****] following the order.

•Return and repair processes will be developed and mutually agreed upon.

•Qwest shall determine retail prices of the Products in its sole discretion.

•The Products will be certified by Sprint to work with the Network.

•Sprint will provides appropriate technical specs and documentation on the
Products.

•Sprint shall ensure that the Manufacturers will brand the Qwest ordered
handsets and packaging with Qwest's logo as directed by Qwest. Qwest will
provide at its cost any face plates or other parts required to brand the
Products with Qwest Marks.

•The Handset Agreement shall be non-exclusive. Qwest shall be entitled to
purchase handsets via any other handset provider, whether they are the same that
Sprint utilizes or not, provided that the handsets for use on the Network are
Sprint certified.

•Sprint shall be responsible for filling all orders for handsets in a timely and
complete manner.

•If it is agreed that Sprint will receive the filled orders at Sprints
fulfillment center prior to shipping to Qwest, it will ship same in a timely
fashion to Qwest's fulfillment centers. Risk of loss and ownership shall pass to
Qwest upon shipping from the Sprint fulfillment center to Qwest.

•Except for the early payment discount in Section 7.3, Payment terms shall be
the same as contained in the Private Label Services Agreement.

•Sprint shall provide to Qwest the warranties and indemnifications that it
receives from the Manufacturers underneath the OEM Agreements.

•The handset agreement shall be co-terminus with the Private Label Services
Agreement, with standard termination for default provisions.

•The general terms and conditions of the Handset Agreement shall be
substantially similar to those contained in the Agreement.

**** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO SUCH OMITTED PORTIONS.

--------------------------------------------------------------------------------




SCHEDULE 11
Qwest Sites


REAL ESTATE ID


--------------------------------------------------------------------------------

  CELL #

--------------------------------------------------------------------------------

  CITY

--------------------------------------------------------------------------------

  STATE

--------------------------------------------------------------------------------

  LAT—DMS

--------------------------------------------------------------------------------

  LONG—DMS

--------------------------------------------------------------------------------

  LATITUDE

--------------------------------------------------------------------------------

  LONGITUDE

--------------------------------------------------------------------------------

PHX175   PHY-175   Scottsdale   AZ   33-50-24.1   111-50-49.5   33.84003889  
-111.84708889 TUC077   PHY-277   Marana   AZ   32-26-36.0   111-04-52.0  
32.44333333   -111.08111111 BND001   STL-001   North Bend   WA   47-28-12.3  
121-49-14.4   47.47010000   -121.82066667 BLD021   DNE-226   Lyons   CO  
40-12-12.7   105-14-07.9   40.20352778   -105.23552778 CHE009   PUE-009  
Wellington   CO   40-51-38.9   105-01-38.9   40.86081667   -105.02747222 CHE012
  PUE-012   Weld County   CO   40-53-59.0   104-48-18.0   40.89972222  
-104.80500000 CHE013   PUE-013   Nunn   CO   40-42-40.0   104-45-08.0  
40.71111111   -104.75222222 DEN026   DNE-026   Confier   CO   39-32-11.5  
105-18-14.0   39.53655000   -105.30388889 DEN027   DNE-027   Evergreen   CO  
39-32-27.8   105-13-49.4   39.54108056   -105.23039444 DEN028   DNE-028  
Morrison   CO   39-37-13.0   105-14-02.8   39.62027778   -105.23411111 DEN029  
DNE-029   Morrison   CO   39-37-18.6   105-10-33.0   39.62184444   -105.17585556
DEN030   DNE-030   Littleton   CO   39-34-54.0   105-13-52.4   39.58168889  
-105.23124167 DEN065   DNE-031   Littleton   CO   39-35-22.4   105-10-08.4  
39.58956944   -105.16901389 MTN027   DNE-207   Empire   CO   39-46-35.8  
105-47-34.0   39.77661111   -105.79277778 MTN031   DNE-203   Granby   CO  
40-05-29.4   105-56-35.4   40.09151667   -105.94319167 MTN032   DNE-205—1  
Granby   CO   40-00-21.9   105-55-07.6   40.00608333   -105.91877778 MIN225  
MN7-008   Woodbury   MN   44-55-29.9   093-57-43.6   44.92497222   -93.96211111
MIN395   GLV-127   Somerset   WI   4/12/2001   092-40-44.0   45.12027778  
-92.67888889 MIN462   GLV-242   WYOMING   MN   45-19-38.8   093-08-31.1  
45.32744444   -93.14197222 MIN471   GLV-156   Watertown   MN   44-58-13.2  
093-50-28.8   44.97033333   -93.84133333 MIN481   GLV-227   New Richmond   WI  
45-06-48.6   092-31-40.8   45.11350000   -92.52800000 MIN483   MN 7-185  
Ellsworth   WI   44-43-25.2   092-28-27.4   44.72367778   -92.47430278 MIN516  
GLV-079   Northbranch   MN   45-30-18.8   092-47-59.8   45.50522222  
-92.79994444 MIN519   GLV-171   Linwood Township   MN   45-22-59.6   093-06-02.8
  45.38324722   -93.10080278 CHE015   PUE-015   Scottsbluff   NE   41-53-34.0  
103-39-54.0   41.89277778   -103.66500000 CHE016   PUE-016   Gering   NE  
41-48-36.2   103-38-29.6   41.81005556   -103.64155556 POR526   POR-194  
Portland   OR   45-31-21.4   122-45-11.3   45.52261667   -122.75315278 POR531  
No information available   Portland   OR   45-31-08.9   122-44-02.2  
45.51915000   -122.73396389 SLC017   SLC-017   Ogden   UT   41-12-53.7  
111-51-12.2   41.21494167   -111.85341111 SLC018   SLC-018   Mountain Green   UT
  41-08-40.7   111-47-02.7   41.14466389   -111.78410278 SLC019   SLC-019  
Mountain Green   UT   41-08-27.7   111-49-58.1   41.14105278   -111.83282500
SLC158   SLC-158   Park City   UT   40-38-56.3   111-30-41.0   40.64897778  
-111.51138889 SLC173   SLC-173   Park City   UT   40-42-41.2   111-33-53.1  
40.71144444   -111.56475000 BEL028   LEN-028   Lynden   WA   48-56-54.2  
122-27-03.1   48.94840278   -122.45087500 KIT001   LEN-088   Easton   WA  
47-16-32.6   121-19-20.5   47.27572222   -121.32236111 LON637   POR-190   Kelso
  WA   46-12-05.3   122-50-26.1   46.20148333   -122.84060000 SEA173   AUB-086  
Anderson Island   WA   47-10-36.2   122-40-49.1   47.17673611   -122.68031111
SEA187   STL-153   Kingston   WA   47-48-21.0   122-29-34.1   47.80584722  
-122.49282778 SEA261   LEN-261   North Bend   WA   47-24-49.3   121-35-22.3  
47.41369444   -121.58954444 SEA399   STL-016   North Bend   WA   47-25-49.2  
121-37-54.4   47.43035556   -121.63178611 SEA504   AUB-210   Gig Harbor   WA  
47-20-17.0   122-35-25.0   47.33805556   -122.59027778 SEA537   LEN-159  
Quilcene   WA   47-42-45.0   122-47-40.0   47.71250000   -122.79444444

--------------------------------------------------------------------------------



Exhibit A


DATA CONNECTION LICENSE AGREEMENT


        THIS LICENSE AGREEMENT ("License Agreement") is made as
of                        , 200            by and between Sprint (as defined in
the Private Label Services Agreement dated                        , 20    to
which this Exhibit A is attached (the "PLS Agreement")) and Qwest (as defined in
the PLS Agreement).

Recitals

        A.    Sprint and Qwest entered into the PLS Agreement pursuant to which
Sprint agreed to provide Qwest with Data Connection Materials a component of
which is software that must be installed on each End User's personal computer
(or other similar device) to enable the use of a data-compatible handset for
data connectivity as a data modem (the "Software").

        B.    Qwest desires to use and sublicense the Software and related
documentation and background rights owned by Sprint.

        C.    Sprint desires to grant to Qwest certain licensing rights to the
Software, User Guide and related documentation and background rights.

        NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1.     SOFTWARE DEFINITIONS

The Software and any related documentation (including, but not limited to, the
User Guide (defined below)) and background rights owned by Sprint which are
directly related to the Software shall collectively be called the "SOFTWARE".
For purposes of this License Agreement the "User Guide" is the print ready guide
provided by Sprint to Qwest, an unmodified copy of which will be provided to
each End User with the Software.

2.     GRANT

2.1Sprint hereby grants to Qwest a non-exclusive and non-transferable license to
use the SOFTWARE in its business subject to the terms and conditions and
restrictions set forth in this License Agreement, and to sub-license others to
use the SOFTWARE in accordance with the license agreement attached hereto as
Attachment 1, the terms of which will be embedded in any copy of the SOFTWARE
provided by Qwest to End Users. With the exception of IRs, this license does not
grant Qwest the right to have others distribute the SOFTWARE. Qwest's rights to
sub-license the SOFTWARE to others include the right to (a) promote the SOFTWARE
to prospective sub-licensees, (b) license the SOFTWARE to sub-licensees of Qwest
and (c) install and maintain the SOFTWARE for such sub-licensees. Any
sub-licenses granted by Qwest shall be for the use of SOFTWARE by such
sub-licensees under terms, conditions and restrictions of confidentiality and
limited use consistent with the provisions of this License Agreement.

2.2Qwest may copy the SOFTWARE as reasonably required for use and sub-licensing
of the SOFTWARE by Qwest as permitted under this License Agreement.

2.3Qwest may not modify the SOFTWARE in any way without the express written
consent of Sprint. Notwithstanding the foregoing, Qwest may produce and attach a
cover to the User Guide using Qwest's brand name, Qwest's address, and Qwest's
design as long as Qwest does not violate the Branding Guidelines set forth in
the Private Label Operations Manual.

--------------------------------------------------------------------------------





3.     PROPERTY RIGHTS AND CONFIDENTIALITY

3.1To the extent that the SOFTWARE requires the use of any computer programs
which are the property of others, Qwest acknowledges that Sprint shall neither
provide nor have any responsibility for obtaining the rights to use such
computer programs in conjunction with Qwest's use of the SOFTWARE or in
conjunction with Qwest's sub-licensing others to use the SOFTWARE. Sprint will
provide Qwest with information on any computer operating systems it needs to
acquire.

3.2Qwest shall not remove or destroy any copyright or confidentiality notices
placed upon or contained within the SOFTWARE. Qwest shall not disable any
security measures implemented by Sprint to prevent unauthorized use of the
SOFTWARE and all copies of the SOFTWARE.

3.3Qwest shall protect the SOFTWARE from theft, misappropriation, disclosure and
unauthorized reproduction and shall require all third party sub-licensees to
protect the SOFTWARE from such theft, misappropriation and disclosure.

3.4In connection with this License Agreement, Qwest must comply with the terms
of the PLS Agreement including the terms set forth in Section 11 of the PLS
Agreement (Trade Name, Trade Marks and Service Marks) and the requirements set
forth in the Branding Guidelines contained in the Private Label Operations
Manual, including the Business Relationship Definition, legal disclaimer and
trademark notice that Qwest is required to use in all of its communications to
its End Users regarding data offerings.

4.     COMPENSATION

In consideration of the rights granted to Qwest hereunder, Qwest agrees to pay
Sprint fees in the amounts set forth in the PLS Agreement.

5.     TAXES

Qwest shall be liable for payment of all tariffs, duties or taxes, excluding
Sprint's taxes based on income, however designated, levied or based on the
SOFTWARE, its delivery, its use, or on this License Agreement, including without
limitation, state or local taxes, use and personal property taxes. If Sprint
pays any such tariff, duty or tax, Qwest will reimburse Sprint for the amount so
paid.

6.     INSTALLATION, ACCEPTANCE AND USE

Installation and use of the SOFTWARE by Qwest or any of its sub-licensees shall
be the sole responsibility and expense of Qwest or such sub-licensee. Sprint
shall have no obligation to support the SOFTWARE at any time, including but not
limited to, providing training or consulting services, correcting errors, or
providing updates or enhancements. However, Sprint shall confer with Qwest in
good faith with respect to the need for correction of any errors in the SOFTWARE
provided to Qwest hereunder. The parties will develop a plan to support the
SOFTWARE prior to the In-Service Date.

7.     WARRANTIES AND INDEMNITIES

7.1Sprint warrants that ("Warranty Period"), for a period of 30 days from the
date of delivery by Qwest to an End User, (a) the Software is free from
programming errors and material defects in operational performance, (b) the
Software is free from any viruses, disabling programming codes, instructions, or
other such items that may interfere with or adversely affect Qwest's permitted
use of the Software, and (c) the disc is free of defects in materials and
workmanship under normal use. Sprint has the full power and authority to grant
the license to Qwest, and neither the license to nor use of the Software, as
permitted under this License Agreement, will in any way constitute an
infringement or other violation of any patent, copyright, trade secret,
trademark, nondisclosure, or any other intellectual property right.

--------------------------------------------------------------------------------



7.2The warranty set forth above does not apply to any failure or deficiency
which has been caused by misuse, neglect, alteration, improper installation,
unauthorized repair or modification, improper testing, accident or causes
external to the disc, such as excessive heat or humidity or power failure. The
warranty set forth above is not assignable.

7.3THE WARRANTIES PROVIDED ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES WHETHER
WRITTEN, ORAL, EXPRESS OR IMPLIED. SPRINT DISCLAIMS ANY IMPLIED WARRANTIES,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

8.     TERMINATION

8.1Qwest may terminate this License Agreement by giving sixty (60) days notice
to Sprint subject to Qwest fulfilling its obligations hereunder up to the
effective date of said termination.

8.2In the event that Qwest shall breach any of the provisions of this License
Agreement, Sprint may terminate this License Agreement and license upon sixty
(60) days written notice to Qwest if correction of said breach has not been made
by Qwest within thirty (30) days of said notice of said breach.

9.     INCORPORATION OF THE PLS AGREEMENT

In the event of any specific inconsistency or conflict between the terms and
conditions of this License Agreement and the PLS Agreement, the terms and
conditions of this License Agreement shall control. All capitalized terms used
in this License Agreement that are not otherwise defined will have the meanings
set forth in the PLS Agreement.

 
 
   
 
SPRINT SPECTRUM L.P.   QWEST WIRELESS LLC
By:


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------


Title:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


Date:


--------------------------------------------------------------------------------


 
Date:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Attachment 1 to Exhibit A

©2000 Sprint Spectrum L. P. All rights reserved. No reproduction in whole or in
part permitted without prior written approval. Sprint and the diamond logo are
trademarks of Sprint Communications Company L. P. All other trademarks are the
property of their respective owners.

Network services are provided on the Network. Wireless data connection is
provided via Sprint Wireless Web.SM

Sprint provides access to its network to your service provider under contract
but is not responsible for service quality, billing, customer care, warranty,
maintenance, or other aspects of subscriber service.

Your wireless phone and wireless data connection will work only on the Network
made available to you by your service provider. Service must be purchased
separately. Wireless data connection is currently not available while roaming
off the nationwide network and in certain areas managed by affiliates.


LICENSE AGREEMENT


        License Grant:    This is a License, and not a sales agreement, between
you, and your provider of wireless telecommunications services ("Licensor").
Licensor grants to you a non-exclusive, non-transferable, royalty-free license
to use the copy of the software ("Software") to assist you with using the
wireless data services made available to you by your service provider. This
License terminates at the earlier of (a) you deciding to terminate this License
for any reason, (b) the termination of your service agreement with your service
provider, or (c) your breach of this License.

        You may:    install the Software on any computer owned by you and used
with wireless data services made available to you by your service provider. You
may not: (a) use the Software for any purpose than those described above,
(b) modify, translate, reverse engineer, decompile, create derivative works
based on, or copy the Software, (c) rent or lease any rights in the Software in
any form to any person, or (d) remove proprietary notices or fail to copy
proprietary notices when making permitted copies.

        Ownership Rights:    You acknowledge and agree that the Software is the
property of and contains trade secrets of Licensor (and the licensor of the
Software to Licensor) and that you will keep in confidence and protect the
Software from disclosure to third parties and restrict its use as provided in
this Agreement. You acknowledge that unauthorized disclosure may cause
substantial economic loss to Licensor (and the licensor of the Software to
Licensor). Licensor (and the licensor of the Software to Licensor) reserves all
rights granted to it under the copyright, patent, and other intellectual
property laws of the United States and all other statutory and common laws. All
right, title, interest, and all copyrights to the Software and any copy made by
you remain with Licensor (and the licensor of the Software to Licensor). This
Agreement does not transfer title to you of the intellectual property contained
in the Software. Unauthorized copying of the Software or failure to comply with
the above restrictions will result in automatic termination of this License and
will make available to Licensor (and the licensor of the Software to Licensor)
other legal remedies. This paragraph shall survive the termination of this
Agreement for a period of three (3) years.

        Limitation of Remedies:    Your sole remedy under this License is repair
or replacement by your service provider as provided in the warranty set forth
below. LICENSOR IS NOT LIABLE FOR ANY INDIRECT, INCIDENTAL, EXEMPLARY,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOSSES RELATING TO THE SOFTWARE,
INCLUDING, WITHOUT LIMITATION, LOSS OF USE, PROFITS, GOODWILL, LOSS OF DATA,
DATA FILES OR PROGRAMS THAT MAY HAVE BEEN STORED.

        Limited Warranty:    Licensor warrants that ("Warranty Period"), for a
period of 30 days from the date of delivery to you, (a) the Software is free
from programming errors and material defects in operational performance, (b) the
Software is free from any viruses, disabling programming codes, instructions, or
other such items that may interfere with or adversely affect your permitted use
of the Software, and (c) the disc is free of defects in materials and
workmanship under normal use. Licensor

--------------------------------------------------------------------------------




has the full power and authority to grant the License to you, and neither the
License to nor your use of the Software, as permitted under this License, will
in any way constitute an infringement or other violation of any copyright, trade
secret, trademark, nondisclosure, or any other intellectual property right.

        The warranty set forth above does not apply to any failure or deficiency
which has been caused by misuse, neglect, alteration, improper installation,
unauthorized repair or modification, improper testing, accident or causes
external to the disc, such as excessive heat or humidity or power failure. The
warranty set forth above is not assignable.

        THE WARRANTIES PROVIDED ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES
WHETHER WRITTEN, ORAL, EXPRESS OR IMPLIED. LICENSOR DISCLAIMS ANY IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

        General:    You may terminate this License at any time by destroying all
copies of the Software. Licensor may terminate this License if you fail to
comply with its terms. Upon such termination, you agree to destroy or return all
copies of the Software to your service provider. This License Agreement is
governed by the laws of the State of Kansas without regard to its choice of law
principles. Each party agrees to waive, and hereby does waive, its rights to a
jury with respect to any litigation between the parties arising out of this
Agreement. In the event that any provision of this Agreement shall be declared
invalid, the entire Agreement shall not fail on its account, and that provision
shall be severed, with the balance of this Agreement continuing in full force
and effect. This License Agreement is the entire agreement between the parties
and supercedes any other communications, agreements or understandings. This
License Agreement may only be amended in writing and signed by both parties.

        Acknowledgement and Agreement:    YOU ACKNOWLEDGE THAT YOU HAVE READ
THIS AGREEMENT, UNDERSTAND IT AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.
YOU FURTHER AGREE THAT IT IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN YOU AND LICENSOR WHICH SUPERSEDES ANY PROPOSAL OR PRIOR
AGREEMENT, ORAL OR WRITTEN, AND ANY OTHER COMMUNICATIONS BETWEEN YOU AND
LICENSOR RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. IF YOU DO NOT AGREE
TO AND ACCEPT THESE TERMS AND CONDITIONS, DO NOT USE THE PROGRAM, AND RETURN IT
TO YOUR SERVICE PROVIDER. IF YOU AGREE TO THESE TERMS AND CONDITIONS, USE OF
THIS PROGRAM IMPLIES ACCEPTANCE OF THE TERMS OF THIS LICENSE AGREEMENT.

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
SCHEDULES
PRIVATE LABEL PCS SERVICES AGREEMENT
BACKGROUND
OPERATIVE TERMS
PCS Services and other Services Pricing
Sprint Markets
Sprint Service Provider Affiliate Opt-In Markets
Sprint Service Provider Affiliate Opt-Out Markets
Sprint Service Provider Affiliate Exclusive 3G Data Markets
Schedule 3.0
SCHEDULE 7.0
Network Performance Service Level Agreement
Schedule 9.0
Inter-company Service Levels
Schedule 10 Handset Agreement Term Sheet
SCHEDULE 11 Qwest Sites
DATA CONNECTION LICENSE AGREEMENT
LICENSE AGREEMENT
